  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF TENNESSEE
  CHATTANOOGA DIVISION

                                                      ) Consolidated Case No
   IN RE CBL & ASSOCIATES PROPERTIES,                 ) No. 1:19-cv-00181-JRG-CHS
   INC. SECURITIES LITIGATION                         )
                                                      ) JURY TRIAL DEMANDED

                     CONSOLIDATED CLASS ACTION COMPLAINT




           THE HAMILTON FIRM                              HOLIFIELD JANICH &
             John W. Chandler, Jr.                                FERRERA, PLLC
          2401 Broad Street, Suite 102                            Al Holifield
            Chattanooga, TN 37408                              Sarah R. Johnson
              Tel: (423) 634-0871                       11907 Kingston Pike Suite 201
              Fax: (423) 634-0874                        Knoxville, Tennessee 37934
           jwc@thehamiltonfirm.com                           Tel: (865) 566-0115
                                                             Fax: (865) 566-0119
                                                         aholifield@holifieldlaw.com
                                                         sjohnson@holifieldlaw.com

                                Co-Liaison Counsel for the Class

         ABRAHAM, FRUCHTER &                                POMERANTZ LLP
                     TWERSKY, LLP               Jeremy A. Lieberman (admitted pro hac vice)
   Jeffrey S. Abraham (admitted pro hac vice)    Michael J. Wernke (admitted pro hac vice)
    Michael J. Klein (admitted pro hac vice)    J. Alexander Hood II (admitted pro hac vice)
           One Penn Plaza, Suite 2805                  600 Third Avenue, 20th Floor
              New York, NY 10119                        New York, New York 10016
                Tel: (212) 279-5050                           Tel: (212) 661-1100
                Fax: (212) 279-3655                          Fax: (212) 661-8665
               jabraham@aftlaw.com                       jalieberman@pomlaw.com
                mklein@aftlaw.com                         mjwernke@pomlaw.com
                                                             ahood@pomlaw.com

                                 Co-Lead Counsel for the Class

                             [Additional counsel on signature page]




Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 1 of 68 PageID #: 981
                                                            Table of Contents

  SUMMARY OF THE ACTION ..................................................................................................... 1

  JURISDICTION AND VENUE ..................................................................................................... 4

  PARTIES ........................................................................................................................................ 5

  SUBSTANTIVE ALLEGATIONS ................................................................................................ 8

             A.         The Company .......................................................................................................... 8

             B.         The Overcharge Scheme ......................................................................................... 8

             C.         The Overcharge Scheme Was Not Covered By Insurance ................................... 12

             D.         The Wave Litigation .............................................................................................. 13

             E.         The Insurance Coverage Litigation ....................................................................... 16

             F.         CBL Was Required to Disclose the Wave Litigation and the Overcharge
                        Scheme .................................................................................................................. 16

             G.         Defendants’ Fraudulent Financial Reporting ........................................................ 19

  DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS .................... 20

  THE TRUTH IS REVEALED WITH CBL’S COMPLETE AND TOTAL
  CAPITULATION IN THE WAVE LITIGATION ........................................................................ 50

  DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
  WERE MADE WITH SCIENTER ............................................................................................... 53

  PLAINTIFFS’ CLASS ACTION ALLEGATIONS ..................................................................... 55

  RELIANCE ................................................................................................................................... 57

  COUNT I: Violations of Section 10(b) of the Exchange Act and Rule 10b-5
  Promulgated Thereunder (Against All Defendants) .................................................................... 58

  COUNT II: Violations of Section 20 of the Exchange Act (Against Charles B.
  Lebovitz and Stephen D. Lebovitz) .............................................................................................. 62

  PRAYER FOR RELIEF ............................................................................................................... 63

  JURY TRIAL DEMANDED ........................................................................................................ 63




                                      i
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 2 of 68 PageID #: 982
         Lead Plaintiffs Jay B. Scolnick, Mark Shaner, Charles D. Hoffman, HoffInvestCo, and

  Lydia Hoffman (collectively referred to herein as “Plaintiffs” or “Lead Plaintiffs”) allege the

  following based upon personal knowledge as to themselves and their own acts, and as to all other

  matters upon information and belief based upon, inter alia, the investigation made by and through

  their attorneys including a review and analysis of: (a) U. S. Securities and Exchange Commission

  (the “SEC” or the “Commission”) filings made with respect to Defendants CBL & Associates

  Properties, Inc. (“CBL Associates”) and CBL & Associates Limited Partnership (the “CBL

  Operating” and with CBL Associates, “CBL” or the “Company”); (b) the Company’s press

  releases and statements made by its senior executives to investors; (c) securities analyst reports

  relating to CBL; (d) publicly available filings made in Wave Length Hair Salons of Florida, Inc.

  v. CBL & Associates, Inc., Docket No. 2:16-cv-00206 (M.D. Fla.) (the “Wave Litigation”); and (e)

  publicly available filings made in Catlin Specialty Ins. Co. v. CBL & Assocs. Props., No. N16C-

  07-166 PRW CCLD (Del. Super. Ct.) (the “Catlin Specialty Litigation”). Plaintiffs believe that

  after the documents filed under seal in the Wave Litigation are made public and Plaintiffs are

  afforded a reasonable opportunity for discovery, substantial additional evidentiary support will

  exist for the allegations set forth in this Complaint.

                                   SUMMARY OF THE ACTION

         1.      CBL Associates is a publicly traded company organized as a real estate investment

  trust (“REIT”) which, through CBL Operating, owns, leases, manages, and operates regional

  shopping malls primarily in the southeastern and midwestern United States. This action is brought

  on behalf of all persons who purchased or otherwise acquired the securities of CBL between July

  29, 2014 and March 26, 2019, both dates inclusive (the “Class Period”), because Defendants

  violated the Securities Exchange Act of 1934 (the “Exchange Act”) by (a) failing to disclose that

  CBL Operating was deliberately overcharging small retail tenants for electricity usage thereby


                                      1
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 3 of 68 PageID #: 983
  inflating the Company’s reported financial results and (b) after being sued for that very same

  conduct, failing to disclose the existence of the lawsuit and the Company’s likely liability for the

  underlying wrongful conduct.

         2.      In 2005, notwithstanding lease terms uniformly providing that tenants would only

  be charged for their cost and usage electricity, CBL embarked on a scheme to mark up the

  electricity bills by meaningful amounts intended to be unnoticeable to tenants, pocketing well over

  $60 million in the period beginning in 2009. CBL sought to conceal the overbilling scheme by

  including a lease provision prohibiting tenants from auditing their electric bills.

         3.      CBL’s scheme was hatched at the 2005 CBL “Leadership Conference” in which a

  presentation outlining the scheme was provided to CBL management, including Augustus N.

  Stephas (“Stephas”)—the Executive Vice President and Chief Operating Officer (“COO”) of the

  Company from 2010 through 2018 and an employee of the Company since 1978—and Don Sewell

  (“Sewell”)—the current Senior Vice President – Management of CBL and an employee of the

  Company since 1973. The scheme continued, unabated, for over a decade.

         4.       On March 16, 2016, an aggrieved tenant, after discovering CBL’s overbilling

  when new operators of its shopping mall sent an electricity bill which was less than half the amount

  previously billed by CBL, filed the Wave Litigation in the U.S. District Court for the Middle

  District of Florida. The Wave Litigation asserted class action claims arising under the Racketeer

  Influenced and Corrupt Organization Act (“RICO”), seeking to recover the electricity overcharges

  as well as treble damages and attorneys’ fees, as well as claims for violations of state laws. The

  RICO claims in the Wave Litigation, with claimed damages estimated at $60 million and in excess

  of $100 million at different times in the litigation, subject to being trebled, depended upon the




                                      2
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 4 of 68 PageID #: 984
  plaintiff successfully establishing that CBL acted intentionally, rather than negligently, in

  overcharging small retail tenants.

         5.      However, Defendants failed to inform CBL’s investors, as required by the federal

  securities laws, of either the Company’s overcharge scheme or the resulting Wave Litigation.

  Defendants’ concealment continued even after, in 2017: the Wave Litigation court denied the

  majority of the defendants’ motion to dismiss; and the Delaware court ruled that Catlin Specialty

  Insurance Company (“Catlin”), CBL’s insurer for the Wave Litigation, had no obligation to

  provide insurance coverage with respect to the Wave Litigation because CBL’s insurance policy

  did not cover allegations of fraud. In short, CBL was facing a putative class action, alleging

  damages of $60 million subject to being trebled under RICO, for a fraud that Defendants knew

  they had engaged in, and for which they had no insurance coverage.

         6.      Defendants knew about the Wave Litigation, the likely liability to which CBL was

  exposed as well as the underlying scheme, as among other things, senior CBL executives were

  deposed in the Wave Litigation; John V. Curry, the Company’s Chief Legal Officer and Secretary,

  had formerly been a partner at Husch Blackwell LLP (“Husch Blackwell”) which represented the

  defendants in the Wave Litigation; and CBL admitted that an adverse decision in the Wave

  Litigation could impose what it characterized in a brief filed in the U.S. Court of Appeals for the

  Eleventh Circuit as a potential “death-knell” for the Company.

         7.      Defendants were motivated to conceal the existence of the Wave Litigation because

  of (in addition to the obvious fact that it accurately alleged a massive fraud), among other things:

  (a) the Company’s desire to raise capital through the sale of $400 million in senior notes in

  December 2016 and an additional $225 million in senior notes on or about August 29, 2017; (b)

  their desire to increase their compensation, which depended, in large part, on CBL’s total




                                      3
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 5 of 68 PageID #: 985
  shareholder returns; (c) the Company’s desire to avoid adverse publicity among existing and

  potential tenants; and (d) the Company’s conduct being blatantly unlawful under controlling

  statutes, including Texas Utilities Code § 17.004, Florida Administrative Code Rule 25-

  6.049(9)(b), and Virginia Code § 56-588.

         8.      On March 1, 2019, three years after the Wave Litigation was filed, CBL finally

  disclosed its existence but told investors that any loss related to the Wave Litigation was not

  probable. Less than four weeks later, on March 26, 2019, CBL disclosed that it agreed to pay $60

  million to resolve the claims asserted in the Wave Litigation, which settlement papers state

  represented 100% of estimated damages plus an additional $28 million in attorneys’ fees, in

  addition to other costs, to settle the case. On this news, CBL’s common stock price plummeted

  $0.47 per share, or 24.61%, to close at $1.44 per share on March 27, 2019, and the prices of its

  preferred shares and debt plummeted significantly as well, causing Plaintiffs and other Class

  members significant damages.

                                   JURISDICTION AND VENUE

         9.      The claims asserted in this Complaint arise pursuant to Sections 10(b) and 20(a) of

  the Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the

  SEC, 17 C.F.R. §240.10b-5, giving this Court subject matter jurisdiction over those claims

  pursuant to Section 27 of the Exchange Act, 15 U.S.C. §78aa, and 28 U.S.C. §1331 (federal

  question jurisdiction).

         10.     This Court has personal jurisdiction over each Defendant named herein because

  each Defendant is found or is an inhabitant or transacts business in this District as required by

  Section 27 of the Exchange Act. In addition, each individual defendant has sufficient minimum

  contacts with this District so as to render the exercise of jurisdiction permissible under traditional

  notions of fair play and substantial justice.


                                      4
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 6 of 68 PageID #: 986
         11.     The acts and conduct complained of herein occurred in substantial part in this

  District making venue proper in this District pursuant to Section 27 of the Exchange Act and 28

  U.S.C. §1391(b).

         12.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

  Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

  including but not limited to, the U.S. mail, interstate telephone communications and the facilities

  of the New York Stock Exchange (“NYSE”), a national securities exchange.

                                              PARTIES

         13.     Plaintiffs Jay B. Scolnick, Mark Shaner, Charles D. Hoffman, HoffInvestCo, and

  Lydia Hoffman each purchased CBL securities during the Class Period as reflected in the

  certifications previously filed with the Court. See ECF No. 14-2 and ECF No. 25-3 in 1:19-cv-

  00149. On September 10, 2019, the Court entered an Order appointing Plaintiffs as the co-lead

  plaintiffs in this action pursuant to 15 U.S.C. §78u-4(a)(3)(B)(ii). See ECF No. 69.

         14.     Defendant CBL Associates is incorporated under the laws of the State of Delaware

  and maintains its principal headquarters located at 2030 Hamilton Place Blvd., Suite 500, CBL

  Center, Chattanooga, Tennessee. CBL is registered with the SEC pursuant to Section 12(b) of the

  Exchange Act, 15 U.S.C. §78l(b), and its common stock as well as its Series D and Series E

  preferred stock trade on the NYSE. CBL is the 100% owner of two qualified REIT subsidiaries,

  CBL Holdings I, Inc. and CBL Holdings II, Inc.

         15.     Defendant CBL Operating is a Delaware limited partnership that holds all of the

  assets and indebtedness of CBL Associates. At June 30, 2019, CBL Holdings I, Inc., the sole

  general partner of CBL Operating, owned a 1.0% general partner interest in CBL Operating and

  CBL Holdings II, Inc. owned an 85.6% limited partner interest. CBL Associates and CBL




                                      5
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 7 of 68 PageID #: 987
  Operating share the same management, are operated as a single business, and make joint filings

  with the SEC.

         16.      Defendant Charles B. Lebovitz is, and has been at all times relevant to this

  Complaint, Chairman of the Executive Committee of the Board of Directors of CBL (the “Board”).

  Charles B. Lebovitz was one of the founders of the Company, its name derives from the initials of

  his name, and he beneficially owns approximately 10% of CBL Associates’ outstanding common

  stock. Mr. Lebovitz earned a base salary of $675,000 in 2016 and $681,750 in 2017 and 2018 and

  earned the following cash incentive bonuses from the Company: $270,000 in 2016, $308,700 in

  2017 and $325,080 in 2018. In addition, Mr. Lebovitz was awarded the long-term incentive

  payments assigned the following values by the Company: $876,147 in 2016, $1,070,986 in 2017

  and $1,044,001 in 2018. Mr. Charles Lebovitz also received non-equity incentive plan

  compensation of $592,875 in 2016 and $482,541 in 2018.

         17.      Defendant Stephen D. Lebovitz is, and has been at all times relevant to this

  Complaint, the Chief Executive Officer (“CEO”) and President of the Company, a member of the

  Board and a member of the Executive Committee of the Board. Stephen D. Lebovitz is also the

  son of defendant Charles B. Lebovitz. Stephen D. Lebovitz earned a base salary of $700,000 in

  2016 and $707,000 in 2017 and 2018 and earned the following cash incentive bonuses from the

  Company: $241,500 in 2016, $277,830 in 2017 and $292,572 in 2018. In addition, Stephen D.

  Lebovitz was awarded the long-term incentive payments assigned the following values by the

  Company: $1,046,715 in 2016, $1,259,260 in 2017 and $1,471,139 in 2018. Stephen D. Lebovitz

  also received non-equity incentive plan compensation of $806,969 in 2016 and $675,557 in 2018.

         18.      Defendant Farzana Khaleel (“Khaleel”) is, and at the times relevant to this

  Complaint served as, the Company’s Executive Vice President – Chief Financial Officer and




                                      6
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 8 of 68 PageID #: 988
  Treasurer. Khaleel earned a base salary of $528,989 in 2016 and $534,279 in 2017 and 2018 and

  earned the following cash incentive bonuses from the Company: $120,000 in 2016, $119,700 in

  2017 and $131,387 in 2018. In addition, Khaeel earned the following cash incentive bonuses from

  the Company: $351,679 in 2016, $428,399 in 2017 and $417,600 in 2018. Khaeel also received

  non-equity incentive plan compensation of $237,150 in 2016 and $193,016 in 2018.

         19.     Defendant A. Larry Chapman (“Chapman”) has been a director of CBL since 2013.

  Chapman is Chairman of CBL’s Audit Committee, which monitors the Company’s SEC disclosure

  compliance and related reporting risks and exercised certain oversight responsibilities.

         20.     Defendant Augustus N. Stephas served as Executive Vice President and Chief

  Operating Officer of the Company from 2010 until December 31, 2018. Mr. Stephas served as

  Chief Operating Officer – Senior Vice President of the Company from February 2007 through

  January 1, 2010. Previously, Mr. Stephas served as Senior Vice President – Accounting and

  Controller of the Company, having held those positions since January 1997. Mr. Stephas joined

  CBL’s predecessor in July 1978 as Controller and was promoted to Vice President in 1984.

  Stephas’ compensation was based on the Individual Performance Objectives set forth in proxy

  statements filed with the SEC that included “oversight of leasing and management as well as

  billings, collection, legal and other internal operations” and “expense containment and oversight

  of general and administrative costs.”

         21.     Defendant Don Sewell serves as Senior Vice President – Management of the

  Company. He was promoted to that position in February 2018, having previously served CBL as

  Vice President – Mall Management since February 2000 and in various prior property management

  positions with the Company since 1973. In his current position, Mr. Sewell oversees the




                                      7
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 9 of 68 PageID #: 989
  management and operational duties for CBL’s portfolio of enclosed regional malls. Mr. Sewell is

  identified in CBL’s Form DEF 14A SEC filings as a “senior officer of the Company.”

                                 SUBSTANTIVE ALLEGATIONS

         A.       The Company

         22.      CBL was organized on July 13, 1993, as a Delaware corporation, to acquire

  substantially all of the real estate properties owned by CBL & Associates, Inc., which had been

  formed by Defendant Charles B. Lebovitz and other related parties in 1978. On November 3,

  1993, CBL completed an initial public offering through which it became a publicly traded

  company.

         23.      CBL is a self-administered, fully integrated REIT which owns, develops, acquires,

  leases, manages, and operates regional shopping malls, open-air and mixed-use centers, outlet

  centers, associated centers, community centers and office properties. The Company’s properties

  are located in 26 states but are primarily in the southeastern and midwestern United States. The

  Company conducts substantially all its business through CBL Operating.

         24.      The majority of CBL’s revenues are derived from mall properties. CBL Associates

  and CBL Operating derive their revenue primarily from leases with retail tenants which generally

  includes fixed minimum rents, percentage rents based on tenants’ sales volumes and

  reimbursements from tenants for expenditures related to real estate taxes, insurance, common area

  maintenance (“CAM”) and other recoverable operating expenses, as well as certain capital

  expenditures.

         B.       The Overcharge Scheme

         25.      CBL Operating used uniform and standard lease agreements for many tenants at

  the shopping centers it owned in order to require that the tenants pay to CBL (through CBL




                                      8
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 10 of 68 PageID #: 990
  Operating or other wholly-owned, single-purpose entities) a proportionate share of the electricity

  charges for its shopping centers.

         26.     CBL, acting through CBL Operating, represented to its tenants through the

  language used in lease agreements that the tenants would only be charged the amount that the

  shopping center was charged by the local utility provider to supply the tenant with electricity, by

  providing that: “Tenant shall not be charged more than the rates it would be charged for the same

  [electric] services if furnished directly to the Leased Premises by the Local Utility Company . . . .”

  A rider to the lease provides for the calculation of electricity charges and again provides that the

  rate “shall not exceed the rate (including taxes) which Tenant as the operator of a separately

  metered and billable facility would otherwise pay . . . had Tenant purchased such electricity

  directly from the Local Utility Company.”

         27.     Notwithstanding these contractual obligations and representations, beginning in

  2005, Defendants commenced a scheme to inflate CBL’s tenant reimbursements and revenues by

  unlawfully overcharging the Company’s small retail tenants for electricity (the “Overcharge

  Scheme”).

         28.     Specifically, in 2005, at a CBL “Leadership Conference,” Phil Catagnus, the

  President of Valquest Systems, Inc. (“Valquest”) — a consulting services firm that purports to

  specialize in utility redistribution and allocation in multi-tenant multi-use commercial facilities —

  presented a PowerPoint to CBL executives (including Defendants Sewell and Stephas) that laid

  out how CBL could profit from the resale of electricity to the tenants at the malls CBL operated.

  Valquest’s presentation set forth a scheme to do so by (a) charging tenants more per kilowatt hour

  than the true rate, and (b) charging tenants for more kilowatt hours (“kWh”) than the tenants




                                      9
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 11 of 68 PageID #: 991
  actually consumed. CBL and Valquest agreed to track the fraud using electric income allocation

  summaries, an example of which was included in the PowerPoint presentation.

         29.     CBL and Valquest also agreed, as explained in a PowerPoint presentation, that to

  avoid scrutiny of the Overcharge Scheme they would carefully calibrate and track on a yearly basis

  by mall the amount of any overcharge to ensure that there was a profit but not so much profit as to

  arouse suspicion.

         30.     Valquest prepared electric income allocation summaries each month for each mall

  that it sent to Sewell at CBL. These summaries tracked the overbilling, indicating in the tracking

  where an inflated bill was “good” (acceptably inflated) and where an inflated bill was “too good”

  (the level of inflation could attract scrutiny). CBL’s management, including Defendant Sewell,

  participated in and responded to that correspondence.

         31.     Valquest would provide tenants that questioned their bills with artificially inflated

  energy surveys that were used to project energy costs or to substantiate the energy costs that either

  CBL or CBL & Associates Management, Inc. (“CBL Management”), the wholly-owned subsidiary

  of CBL Associates, billed.

         32.     CBL (through Jennifer Cope, its Rule 30(b)(6) designee in the Wave Litigation)

  testified that those surveys included, at the bottom, what the electric charge was supposed to be

  based on Valquest’s calculations (with the inflated figures). Mr. Catagnus, the head of Valquest,

  testified that the goal was to have a calculation that was “plus five percent on the consumption.”

  However, in practice, it often went up to 10 percent, 15 percent, 20 percent, and even 30 percent.

         33.     CBL acknowledged in its Rule 30(b)(6) testimony in the Wave Litigation that those

  charges were worked through to the electric income allocation summaries and ultimately to the

  amounts CBL collected from tenants. As described in a contemporaneous “e-mail back and forth




                                      10
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 12 of 68 PageID #: 992
  between two CBL employees” during the summary judgment hearing in the Wave Litigation,

  “[o]ne CBL employee says, I don’t like these exaggerated utility bills. The response: No, it’s not

  fair to the customer. Sounds like it’s a profit center big time.”

         34.     The Valquest PowerPoint also stated that CBL needed to have a standard lease to

  undertake the fraud. Specifically, in an effort to conceal its wrongful and illegal conduct, CBL

  caused related entities to insert an audit waiver provision in lease agreements requiring tenants to

  waive any right to audit CBL’s invoices and records to determine whether they actually were being

  charged the correct amount for electricity.

         35.     One such retail tenant of CBL affected by this scheme was Wave Lengths Hair

  Salon of Florida, Inc. doing business as Salon Adrian (“Wave Lengths”) which, in June 2006,

  entered a ten-year lease for retail space at a shopping mall located in Fort Meyers, Florida known

  as Gulf Coast Town Center (“GCTC”). Wave Lengths was concerned about the high cost of

  electricity for which it was being charged at GCTC and sought to decrease those charges by

  upgrading to energy efficient appliances and lighting. In 2009, after making those upgrades, Wave

  Lengths complained about its electricity costs and in response thereto, CBL paid Valquest which

  provided Wave Lengths with an energy survey that inflated Wave Lengths’ electricity costs in

  order to substantiate CBL’s overcharges.

         36.     In early 2016, the CBL subsidiary which owned GCTC defaulted on its $190.8

  million mortgage loan, the lender took possession of GCTC, fired CBL Management, and hired a

  new management company unaffiliated with CBL to operate GCTC. The new operator performed

  an electricity usage evaluation of the entire mall and discovered that CBL had been substantially

  overcharging the tenants for electricity. The new operator informed Wave Lengths that its energy




                                      11
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 13 of 68 PageID #: 993
  charge, which had previously averaging over $600 per month would be reduced to $269 per month

  – revealing a 123% mark-up of Wave Lengths’ actual electrical usage charges.

          37.         In total, CBL charged its tenants for more than 190 million kWh of electricity that

  they never consumed, reaping tens of millions of dollars in illicit revenues from its unlawful

  scheme. Indeed, just between January 1, 2011 (six years into the scheme) and April 23, 2019,

  CBL reaped approximately $60 million in illicit revenues from its unlawful scheme.

          C.          The Overcharge Scheme Was Not Covered By Insurance

          38.         CBL held an insurance policy issued by Catlin. Catlin issued a Contractor’s

  Protective, Professional, and Pollution Liability Insurance Policy, with a policy period from

  December 31, 2015 to December 31, 2016 (the “Catlin Policy” or the “Policy”). The Limit of

  Liability stated in the Policy is $10,000,000 per Claim and $10,000,000 in the aggregate, with a

  Self-Insured Retention of $250,000 per Claim applicable to Coverage B – Professional Liability.

  The Retroactive Date for Coverage B – Professional Liability is October 23, 2003, with respect to

  the first $5,000,000 of the per Claim and aggregate liability limits, and the Retroactive Date for

  Coverage B – Professional Liability is February 21, 2008, with respect to the $5,000,000 of the

  per Claim and aggregate liability limits that exceed the initial $5,000,000 per Claim and aggregate

  liability limits.

          39.         The Insuring Agreement for Coverage B – Professional Liability of the Policy states

  that Catlin would provide coverage only for a “Claim for an actual or alleged negligent act, error

  or omission.” Similarly, the Insuring Agreement for Coverage B – Professional Liability of the

  Policy also states that Catlin would provide coverage only for a “Claim for an actual or alleged

  negligent act, error or omission in the rendering of Professional Services.” Defendants’ overbilling

  scheme did not constitute a “negligent act, error or omission.”




                                      12
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 14 of 68 PageID #: 994
         40.     The Policy also contained a “Dishonest Acts” exclusion, barring coverage for

  damages or claims that arise, directly or indirectly, out of “[a]ny dishonest, fraudulent, criminal,

  intentionally or knowingly wrongful, or malicious act, error, or omission, or those of an inherently

  harmful nature.” Thus, Defendants knew by the unambiguous terms of the Policy that any claims

  or damages arising from the overbilling scheme would not be covered by the Policy.

         D.      The Wave Litigation

         41.     On March 16, 2016, Wave Lengths filed the Wave Litigation as a class action

  complaint in the U.S. District Court for the Middle District of Florida asserting RICO claims and

  claims under State law. On July 6, 2016, Wave Lengths filed its first amended complaint.

         42.     The Amended Complaint in the Wave Litigation summarized the claims as follows:

         When a landlord rents mall space to small businesses, it must follow state laws and
         regulations that forbid turning providing utilities into a profit center for secret
         excess rent. Likewise, when a mall landlord promises a tenant in written contract
         that it will not mark-up electricity, it must honor that contractual obligation. But
         CBL & Associates Properties, Inc. (“CBL”), broke these basic rules. Through a
         pernicious shell game of corporate entities, CBL for years executed a fraudulent
         scheme through a criminal enterprise to overcharge small business tenants for
         electricity at all of its shopping malls throughout the United States. (Wave Cplt.
         ¶ 1) (emphasis added).

         43.     The Wave Complaint further alleged that CBL had engaged in racketeering activity:

         CBL directed and required CBL Management to use standard lease agreements that
         falsely represented that the tenants at the shopping malls it ultimately owned would
         be charged the amount that the shopping malls were charged by the local utility
         providers to supply those tenants with electricity. That is, CBL Partnership, at the
         direction and behest of CBL, caused CBL Management to represent to the tenants
         that the tenants would pay the same amount for electricity that the tenants would
         pay if they were purchasing the electricity directly from the local utility. Despite
         the contractual obligations and representations, CBL, CBL Partnership, CBL
         Management, and other unnamed co-conspirators engaged in a racketeering
         enterprise and conspiracy, breached the lease agreements with tenants, and violated
         applicable state laws and regulations by inflating the tenants’ electric bills.
         Sometimes, the fraudulent and illegal markups exceeded 100% of the tenant’s
         actual electricity usage charges. (Wave Cplt. ¶ 3) (emphasis added).




                                      13
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 15 of 68 PageID #: 995
         44.     Moreover, it was alleged that CBL sought to conceal the scheme by prohibiting

  tenants from auditing their bills and usage:

         In an effort to conceal its wrongful and illegal conduct, CBL caused CBL
         Management to insert into the lease agreements a clause requiring the tenants at the
         shopping malls, ultimately owned and controlled by CBL through its holding
         companies, to waive their right to audit the shopping malls’ electric bills in
         exchange for agreeing that the electricity charges would not be marked-up.
         Whenever tenants raised issues about their electricity costs, CBL caused CBL
         Management to inform the tenants that they had waived their audit rights under the
         lease agreement and instructed CBL Management not to provide the tenants with
         the actual electricity bills from the utilities, which would have revealed the
         undisclosed mark-ups. (Wave Cplt. ¶ 4).

         45.     In sum, “to justify the marked-up electrical charges[,]” CBL engaged in a

         scheme [that] allowed it to take advantage of the tenants by: (a) fraudulently
         misrepresenting to them that their electricity charges were not being marked up; (b)
         actually having the electrical charges marked-up in contravention of the lease
         agreement; and (c) covering up that illegal conduct by using the audit waiver
         provision to shield it from scrutiny. CBL knew it was much bigger, and much better
         financed than the thousands of small business owners nationwide who rented mall
         spaces from it. In exploiting this inequality, CBL used its vast resources and
         superior negotiating and bargaining power to actively victimize and defraud tenants
         – simply to reap unfair, improper, and illegal profits.” (Wave Cplt. ¶ 5).

         46.     Wave Lengths sought to certify of a nationwide class covering “hundreds of current

  and former tenants.” (Wave Cplt. ¶ 42). The causes of action asserted included: RICO; unjust

  enrichment; violations of Florida’s Deceptive and Unfair Trade Practices Act; Florida’s Civil

  Remedies for Criminal Practices Act; and, breach of contract. Plaintiff requested treble damages

  for itself and the Class pursuant to RICO. (Wave Cplt., pp. 19-35).

         47.     On April 11, 2017, the Florida federal court denied this motion almost in its

  entirety. In her opinion, Judge Chappell: (a) upheld the treble damages federal RICO claim,

  finding the allegations sufficient to infer a criminal conspiracy; and (b) likewise upheld the unjust

  enrichment claim for Florida class members, and the Florida deceptive trade practices claim. The




                                      14
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 16 of 68 PageID #: 996
  sole claim dismissed was for breach of the implied contractual covenant of good faith and fair

  dealing.

         48.     The Florida’ court’s decision followed its earlier rejection, through a November 25,

  2016 Magistrate Judge’s report and recommendation subsequently adopted by the Florida court,

  of the defendants’ effort to strike the class action allegations from the Wave Litigation complaint.

  Nonetheless, a fair reading of the Florida court’s decision on the motion to dismiss would lead to

  the inevitable conclusion that the defendants’ conduct was part of a nationwide scheme which was

  suitable for class action treatment.

         49.     CBL produced more than 1.8 million pages of documents in the Wave Litigation.

  In addition, more than seventy third parties were served with subpoenas resulting in more than

  200,000 pages of additional documents. During the Wave Litigation, class counsel deposed twelve

  party and non-party witnesses, and CBL deposed the class representative and the class’ experts.

         50.     On January 7, 2019, the court granted, in part, the Class’ Motion to Certify the

  Class. The court, on January 23, 2019, denied CBL’s Motion for Summary Judgment. The parties

  attended the court’s January 9, 2019, pretrial conference and calendar call, and trial was scheduled

  to begin on April 2, 2019.

         51.     On January 22, 2019, CBL filed a petition for permission to appeal the class

  certification order with the United States Court of Appeals for the Eleventh Circuit. CBL argued

  that the class certification order created a “death knell” for the Company and that the Wave

  Litigation was a “bet the company” case.

         52.     Following the pre-trial conference, mediation efforts accelerated, leading on March

  15, 2019, to CBL’s complete and total capitulation. The $90 million settlement fund CBL agreed

  to provide not only provided the class members with 100% of their damages, but also,




                                      15
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 17 of 68 PageID #: 997
  extraordinarily, provided plaintiff’s lawyers with a payment of $28 million in attorneys’ fees,

  subject to court approval.

         E.      The Insurance Coverage Litigation

         53.     Upon the filing of the Wave Litigation on March 16, 2016, CBL’s insurance carrier,

  Catlin, promptly informed CBL that the Policy did not provide coverage to the defendants for the

  claims asserted in the Wave Litigation because they were based on alleged intentional, knowingly

  wrongful and fraudulent conduct by the defendants.

         54.     Shortly thereafter, on July 20, 2016, Catlin sued to disclaim coverage for the

  defendants’ fraudulent conduct, filing the Catlin Specialty Litigation, a declaratory judgment

  action in the Delaware Superior Court.

         55.     That action was resolved on September 20, 2017 when the court ruled that CBL

  had no insurance coverage for the massive claims asserted in the Wave Litigation. The Catlin

  Specialty court granted partial judgment on the pleadings to the insurance carrier suing CBL

  holding that the underlying claims in the Wave Litigation sounded in fraud rather than breach of

  contract because they involved a nationwide scheme to improperly overcharge CBL’s smaller

  retail tenants for electricity payments, which the Delaware court described as a theory of a “pattern

  of intentional, knowing, wrongful, fraudulent conduct” with “no hint” that the defendants acted

  negligently.

         F.      CBL Was Required to Disclose the Wave Litigation and the Overcharge
                 Scheme

         56.     CBL is required to follow the federal securities laws, including the rules and

  regulations promulgated by the SEC pursuant to the federal securities laws. During the Class

  Period, CBL filed Forms 10-Q and 10-K with the SEC. These filings failed to disclose material

  information required to be disclosed pursuant to controlling SEC rules and regulations.



                                      16
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 18 of 68 PageID #: 998
         57.     The SEC created specific rules governing the content of disclosures made by public

  companies in their filings with the SEC. SEC Regulation S-K requires that every Form 10-Q and

  Form 10-K filing contain “Management’s Discussion and Analysis of Financial Condition and

  Results of Operations” (“MD&A”), drafted in compliance with Item 303 of Regulation S-K, 17

  C.F.R. §229.303. The MD&A requirements are intended to provide material historical and

  prospective textual disclosures that enable investors and others to assess the financial condition

  and results of operations of a company, with emphasis on that company’s prospects for the future.

         58.     Specifically, Item 303(a)(3) of Regulation S-K requires that the MD&A section of

  a company’s filings with the SEC (i.e., Forms 10-Q and 10-K), among other things:

            i.   Describe any unusual or infrequent events or transactions or any significant
                 economic changes that materially affected the amount of reported income
                 from continuing operations and, in each case, indicate the extent to which
                 income was so affected. In addition, describe any other significant
                 components of revenues or expenses that, in the registrant’s judgment,
                 should be described in order to understand the registrant’s results of
                 operations.

           ii.   Describe any known trends or uncertainties that have had or that the
                 registrant reasonably expects will have a material favorable or unfavorable
                 impact on net sales or revenues or income from continuing operations. If
                 the registrant knows of events that will cause a material change in the
                 relationship between costs and revenues (such as known future increases in
                 costs of labor or materials or price increases or inventory adjustments), the
                 change in the relationship shall be disclosed.

         59.     Regulation S-K also states that “[t]he discussion and analysis [section] shall focus

  specifically on material events and uncertainties known to management that would cause reported

  financial information not to be necessarily indicative of future operating results or of future

  financial condition.”

         60.     Moreover, under SEC Item 303, 17 C.F.R. §229.103 a public company must, in the

  textual portion of its SEC reports:




                                      17
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 19 of 68 PageID #: 999
          Describe briefly any material pending legal proceedings, other than ordinary
          routine litigation incidental to the business, to which the registrant or any of its
          subsidiaries is a party or of which any of their property is the subject. Include the
          name of the court or agency in which the proceedings are pending, the date
          instituted, the principal parties thereto, a description of the factual basis alleged
          to underlie the proceeding and the relief sought. (emphasis added).

          61.       In addition to the above, CBL’s financial statements were required to be presented

   in accordance with GAAP. Under 17 C.F.R. §210.4-01(a)(1):

          Financial statements filed with the Commission which are not prepared in
          accordance with generally accepted accounting principles [“GAAP”] will be
          presumed to be misleading or inaccurate, despite footnote or other disclosures,
          unless the Commission has otherwise provided. (emphasis added).

          62.       GAAP Rule ASC 450 provides guidance regarding the accrual and disclosure of

   loss contingencies, which are defined as conditions, situations, or circumstances “involving

   uncertainty as to possible loss . . . that will ultimately be resolved when one or more future events

   occur or fail to occur.” ASC ¶ 450-20-20 Glossary. Under ASC 450-20-50, for a claim that has

   been asserted, an issuer must disclose a loss contingency if there is at least a reasonable possibility

   that a loss may be incurred, even if the amount cannot be reasonably estimated. A loss contingency

   is reasonably possible if the likelihood that it will occur “is more than remote but less than likely.”

   ASC at 450-20-20. Under ASC 450, loss contingencies must be accrued when information

   available before financial statements are issued suggests that a loss contingency is probable and

   can be reasonably estimated. ASC ¶ 450-20-25. Disclosure of reasonably possible losses must

   include “the nature of the contingency” and an estimate of the loss or range of loss. ASC ¶ 450-

   20-50-4. If a loss cannot be estimated, the entity may state that an “estimate cannot be made.”

   ASC ¶ 450-20-50-4. Under ASC 450, even threatened (but not yet filed) litigation may qualify as

   a loss contingency when the potential claimant has manifested awareness of the claim. See ASC

   ¶ 450-20-50-6.




                                      18
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 20 of 68 PageID #: 1000
          63.     Here, Defendants violated the affirmative disclosure duties imposed by Regulation

   S-K, ASC 450 and GAAP, and thus Section 10(b) of the Exchange Act, by failing to disclose,

   among other things, the following material information in the Company’s Forms 10-Q and 10-K

   filed during the Class Period: (i) that CBL was engaged in the Overcharge Scheme; (ii) the Wave

   Litigation, which was a serious, ongoing class action that exposed the Company to tens if not

   hundreds of millions of dollars in liability; and (iii) that CBL’s Overcharge Scheme subjected it to

   numerous undisclosed risks, including monetary risks and reputational risks that would adversely

   affect its current business, as well as its future revenues and growth prospects.

          64.      The foregoing concealed material facts were required to be disclosed by

   Defendants because they were, among other things: (i) material events and uncertainties known to

   CBL management that would cause CBL’s reported financial information not to be necessarily

   indicative of the Company’s future operating results or of future financial condition; (ii) known

   trends or uncertainties that have had or that Defendants reasonably expected will have a material

   favorable or unfavorable impact on net sales or revenues or income from continuing operations;

   and (iii) unusual transactions or significant economic changes that were materially affecting the

   amount of reported operating and net income from CBL’s continuing operations.

          G.      Defendants’ Fraudulent Financial Reporting

          65.     The SEC requires that registrants, like CBL, prepare and file financial statements

   that comply with GAAP. The Financial Accounting Standards Board (“FASB”) of the American

   Institute of Certified Public Accountants (“AICPA”) established the Accounting Standards

   Codification (“ASC”) as the sole source of GAAP during the Class Period. Financial statements

   filed with the SEC that are not prepared in accordance with GAAP are presumed to be misleading.




                                      19
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 21 of 68 PageID #: 1001
          66.     During the Class Period, Defendants caused CBL’s financial statements to be

   materially false and misleading and falsely represented that CBL’s financial statements presented

   fairly CBL’s financial position and results of operations in conformity with GAAP.

          67.     By inflating CBL’s reported revenue through the Overcharge Scheme, Defendants

   materially overstated CBL’s reported operating income and net income, or materially understated

   CBL’s reported operating loss or net loss, for each quarter and year end during the Class Period.

          68.     Under FASB Concepts Statement No. 5, Recognition and Measurement in

   Financial Statements of Business Enterprises, in order for revenue to be recognized in accordance

   with GAAP, CBL needed to earn the revenue and the amount of revenue earned must be

   realizable. Revenue is considered to be earned when CBL performs the services it was contracted

   to perform, and revenue is realizable when CBL is entitled to collect and collection is reasonably

   assured of that revenue.

          69.     However, the revenue Defendants caused CBL to generate throughout the Class

   Period through the Overcharge Scheme was not “earned” and CBL was not entitled to collect

   revenue generated from the Overcharge Scheme. In stark contrast, the revenue generated by the

   Overcharge Scheme was the result of fraud. Instead of recording revenue generated from the

   Overcharge Scheme, CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

         DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS

          70.      On July 29, 2014, CBL issued a release entitled “CBL & Associates Properties

   Reports Second Quarter 2014 results.” In the release, CBL provided its second quarter 2014

   (“2Q14”) financial results, including the following (in thousands):




                                      20
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 22 of 68 PageID #: 1002
                   REVENUES:
                   Tenant reimbursements                                       $70,774
                   Total revenues                                              $256,933
                   Net income attributable to common shareholders              $26,735

          71.      On August 11, 2014, CBL filed its quarterly report on Form 10-Q for the three

   months ended June 30, 2014 with the SEC (the “2014Q2-10Q”) repeating the financial results

   provided in the 2Q14 press release and stating that:

          [w]e receive reimbursements from tenants for real estate taxes, insurance, common
          area maintenance, and other recoverable operating expenses as provided in the lease
          agreements. Tenant reimbursements are recognized as revenue in the period the
          related operating expenses are incurred.”

          72.      The 2014Q2-10Q also represented that the Company’s financial statements had

   “been prepared in accordance with [GAAP]” and contained certifications pursuant to the Sarbanes-

   Oxley Act of 2002 (“Sarbanes-Oxley”) signed by Defendants Steven Lebovitz and Khaleel (who

   also signed the 2014Q2-10Q), which certified that they had reviewed the Form 10-Q and it

   contained no materially untrue statements or omissions, fairly represented in all material respects

   the financial condition of CBL, was accurate in all material respects, and disclosed any material

   changes to the Company’s internal control over financial reporting.

          73.      The representations in ¶¶70-72 were materially false and misleading because the

   Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.




                                      21
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 23 of 68 PageID #: 1003
          74.      On October 29, 2014, CBL issued a release entitled “CBL & Associates Properties

   Reports Third Quarter 2014 results and Raises Full Year Guidance.” In the release, CBL provided

   its 3Q14 financial results, including the following (in thousands):

                    REVENUES:
                    Tenant reimbursements                                      $71,330
                    Total revenues                                             $258,714
                    Net income attributable to common shareholders             $38,119

          75.      The 3Q14 press release also stated that “[c]ontributions from rent growth,

   including increased new and renewal lease spreads, resulted in $3.0 million of growth in minimum

   rent and a $2.2 million increase in tenant reimbursements compared with the prior-year period.”

          76.      On November 10, 2014, CBL filed its quarterly report on Form 10-Q for the three

   months ended September 30, 2014 with the SEC (the “2014Q3-10Q”). The 2014Q3-10Q repeated

   the financial results provided in the 3Q14 press release. The 2014Q3-10Q also stated that:

          [w]e receive reimbursements from tenants for real estate taxes, insurance, common
          area maintenance, and other recoverable operating expenses as provided in the lease
          agreements. Tenant reimbursements are recognized as revenue in the period the
          related operating expenses are incurred.

          77.      The 2014Q3-10Q also represented that the Company’s financial statements had

   “been prepared in accordance with [GAAP]” and contained Sarbanes-Oxley certifications signed

   by Defendants Steven Lebovitz and Khaleel (who also signed the 2014Q3-10Q), which certified

   that they had reviewed the Form 10-Q and it contained no materially untrue statements or

   omissions, fairly represented in all material respects the financial condition of CBL, was accurate

   in all material respects, and disclosed any material changes to the Company’s internal control over

   financial reporting.

          78.      The representations in ¶¶74-77 were materially false and misleading because the

   Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In


                                      22
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 24 of 68 PageID #: 1004
   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          79.      On February 3, 2015, CBL issued a release entitled “CBL & Associates Properties

   Reports Results for Fourth Quarter and Full Year 2014.” In the release, CBL provided its 4Q14

   financial results, including the following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                         $76,239
                   Total revenues                                                $283,849
                   Net income attributable to common shareholders                $65,333

          80.      The 4Q14 press release also stated that “[t]op line revenue benefited from a $2.8

   million increase in minimum rents and a $1.9 million increase in tenant reimbursements primarily

   due to contributions from double-digit lease spreads as well as an increase in other rents, including

   sponsorship and branding income.”

          81.      On March 2, 2015, CBL filed its annual report on Form 10-K for the year ended

   December 31, 2014 with the SEC (the “2014 10-K”). The 2014 10-K repeated the Company’s

   financial results provided in the 4Q14 press release. The 2014 10-K also stated that:

          [w]e receive reimbursements from tenants for real estate taxes, insurance, common
          area maintenance, and other recoverable operating expenses as provided in the lease
          agreements. Tenant reimbursements are recognized as revenue in the period the
          related operating expenses are incurred.

          82.      The 2014 10-K also represented that the Company’s financial statements had

   “been prepared in accordance with [GAAP]” and contained Sarbanes-Oxley certifications signed

   by Defendants Steven Lebovitz and Khaleel, which certified that they had reviewed the Form 10-

   K and it contained no materially untrue statements or omissions, fairly represented in all material

   respects the financial condition of CBL, was accurate in all material respects, and disclosed any


                                      23
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 25 of 68 PageID #: 1005
   material changes to the Company’s internal control over financial reporting. The 2014 10-K was

   signed by Defendants Charles Lebovitz, Steven Lebovitz, Khaleel and Chapman.

          83.      The representations in ¶¶79-82 were materially false and misleading because the

   Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-K regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          84.      On April 28, 2015, CBL issued a release entitled “CBL & Associates Properties

   Reports First Quarter 2015 Results.” In the release, CBL provided its 1Q15 financial results,

   including the following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                      $72,133
                   Total revenues                                             $260,909
                   Net income attributable to common shareholders             $34,941

          85.      On May 11, 2015, CBL filed its quarterly report on Form 10-Q for the three

   months ended March 31, 2015 with the SEC (the “2015Q1-10Q”). The 2015Q1-10Q repeated the

   financial results provided in the 1Q15 press release and represented that the Company’s financial

   statements had “been prepared in accordance with GAAP.”

          86.      The 2015Q1-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2015Q1-10Q), which certified that they had

   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material




                                      24
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 26 of 68 PageID #: 1006
   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

          87.      The representations in ¶¶84-86 were materially false and misleading because the

   Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          88.      On July 29, 2015, CBL issued a release entitled “CBL & Associates Properties

   Reports Second Quarter 2015 Results.” In the release, CBL provided its 2Q15 financial results,

   including the following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                      $70,224
                   Total revenues                                             $253,843
                   Net income attributable to common shareholders             $30,672

          89.      On August 10, 2015, CBL filed its quarterly report on Form 10-Q for the three

   months ended June 30, 2015 with the SEC (the “2015Q2-10Q”). The 2015Q2-10Q repeated the

   financial results provided in the 2Q15 press release and represented that the Company’s financial

   statements had “been prepared in accordance with GAAP.”

          90.      The 2015Q2-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2015Q2-10Q), which certified that they had

   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material




                                      25
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 27 of 68 PageID #: 1007
   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

          91.      The representations in ¶¶88-90 were materially false and misleading because the

   Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          92.      On October 28, 2015, CBL issued a release entitled “CBL & Associates Properties

   Reports Third Quarter 2015 Results.” In the release, CBL provided its 3Q15 financial results,

   including the following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                        $72,461
                   Total revenues                                               $262,636
                   Net income attributable to common shareholders               $26,346

          93.      The 3Q15 press release also stated that “[t]enant reimbursement increased by $0.8

   million, offset by a $1.8 million variance in real estate tax expense and a $0.4 million increase in

   maintenance and repair expense.”

          94.      On November 9, 2015, CBL filed its quarterly report on Form 10-Q for the three

   months ended September 30, 2015 with the SEC (the “2015Q3-10Q”). The 2015Q3-10Q repeated

   the financial results provided in the 3Q15 press release and represented that the Company’s

   financial statements had “been prepared in accordance with GAAP.”

          95.      The 2015Q3-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2015Q3-10Q), which certified that they had



                                      26
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 28 of 68 PageID #: 1008
   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material

   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

          96.      The representations in ¶¶92-95 were materially false and misleading because the

   Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          97.      On February 3, 2016, CBL issued a release entitled “CBL & Associates Properties

   Reports Results for Fourth Quarter and Full Year 2015.” In the release, CBL provided its 4Q15

   financial results, including the following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                       $73,461
                   Total revenues                                              $277,630
                   Net income (loss) attributable to common shareholders       $(33,480)

          98.      The 4Q15 press release also stated that “[s]ame-center revenues for 2015 grew

   $1.5 million as compared with 2014. Major items included: . . . a $0.6 million increase in tenant

   reimbursements and other revenue.”

          99.      On February 29, 2016, CBL filed its annual report on Form 10-K for the year

   ended December 31, 2015 with the SEC (the “2015 10-K”). The 2015 10-K repeated the

   Company’s financial results provided in the 4Q15 press release. The 2015 10-K also stated that




                                      27
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 29 of 68 PageID #: 1009
          [w]e receive reimbursements from tenants for real estate taxes, insurance, common
          area maintenance, and other recoverable operating expenses as provided in the lease
          agreements. Tenant reimbursements are recognized as revenue in the period the
          related operating expenses are incurred.

          100.     The 2015 10-K also represented that the Company’s financial statements had

   “been prepared in accordance with [GAAP]” and contained Sarbanes-Oxley certifications signed

   by Defendants Steven Lebovitz and Khaleel, which certified that they had reviewed the Form 10-

   K and it contained no materially untrue statements or omissions, fairly represented in all material

   respects the financial condition of CBL, was accurate in all material respects, and disclosed any

   material changes to the Company’s internal control over financial reporting. The 2015 10-K was

   signed by Defendants Charles Lebovitz, Steven Lebovitz, Khaleel and Chapman.

          101.     The representations in ¶¶97-100 were materially false and misleading because the

   Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-K regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          102.     On April 27, 2016, CBL issued a release entitled “CBL & Associates Properties

   Reports Strong First Quarter 2016 Results.” In the release, CBL provided its 1Q16 financial

   results, including the following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                       $73,366
                   Total revenues                                              $263,078
                   Net income attributable to common shareholders              $28,851




                                      28
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 30 of 68 PageID #: 1010
          103.     The 1Q16 press release also stated that same-center net operating income (“NOI”)

   results for 1Q16 had been positively impacted by “[t]enant reimbursement and other revenues,”

   which had “increased by $1.5 million.”

          104.     On April 28, 2016, after-market hours, CBL filed its first current report following

   the commencement of the Overbill Litigation on Form 8-K with the SEC (the “April 2016 8-K”).

   CBL appended a press release as an exhibit to the April 2016 8-K, announcing CBL’s financial

   and operating results for the quarterly period ended March 31, 2016 (the “1Q 2016 Press Release”).

   The 1Q 2016 Press Release touted CBL’s first quarter results while failing to disclose the Overbill

   Litigation. Rather, the 1Q 2016 Press Release merely noted, in relevant part:

          [D]uring the first quarter of 2016, the Company recognized $1.7 million of
          litigation expense as well as a $26.4 million increase in equity in earnings related
          to the sale of our 50% interest in Triangle Town Center. Additionally, during the
          first quarter of 2015, the Company recognized a $16.6 million gain on investment
          related to the sale of marketable securities and received income of $4.7 million, net
          of related expenses, as a partial settlement of ongoing litigation. Considering the
          significance and nature of these items, the Company believes it is important to
          identify their impact on its FFO measures for readers to have a complete
          understanding of the Company’s results of operations. Therefore, the Company has
          also presented adjusted FFO measures excluding these items from the applicable
          periods.

   Despite CBL’s assertion that it “believe[d] it [wa]s important to identify [the] impact” of the items

   quoted above “on [the Company’s] FFO measures for readers to have a complete understanding

   of the Company’s results of operations[,]” the Company failed to mention that it was engaged in

   ongoing litigation with potentially hundreds of millions of dollars at stake, or that a class of

   plaintiffs had brought action against the Company for fraudulently inflating their electricity bills.

          105.     On May 10, 2016, CBL filed with the SEC its report for the fiscal quarter ended

   March 31, 2016 (the “2016Q1-10Q”). The 2016Q1-10Q repeated the financial results provided in

   the 1Q 2016 Press Release and represented that the Company’s financial statements had “been

   prepared in accordance with GAAP.”


                                      29
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 31 of 68 PageID #: 1011
          106.     The 2016Q1-10Q also represented that the Company’s financial statements had

   “been prepared in accordance with [GAAP]” and contained Sarbanes-Oxley certifications signed

   by Defendants Steven Lebovitz and Khaleel (who also signed the 2016Q1-10Q), which certified

   that they had reviewed the Form 10-Q and it contained no materially untrue statements or

   omissions, fairly represented in all material respects the financial condition of CBL, was accurate

   in all material respects, and disclosed any material changes to the Company’s internal control over

   financial reporting.

          107.     The representations in ¶¶102-106 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          108.     The 2016Q1-10Q, under a heading titled “ITEM 1: Legal Proceedings” (on page

   59) made the following disclosure:

          We are currently involved in certain litigation that arises in the ordinary course of
          business, most of which is expected to be covered by liability insurance. Based on
          current expectations, such matters, both individually and in the aggregate, are not
          expected to have a material adverse effect on our liquidity, results of operations,
          business or financial condition.

          109.     The statements made in the 2016Q1-10Q regarding legal proceedings were

   materially false or misleading because they failed to disclose the existence of the Wave Litigation

   despite being required to do so by Item 103 of Regulation S-K, incorporated by the SEC into the

   disclosure requirements for Forms 10-Q including that of the 2016Q1-10Q. Item 103 required CBL

   to “[d]escribe briefly any material pending legal proceedings, other than ordinary routine litigation


                                      30
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 32 of 68 PageID #: 1012
   incidental to the business, to which the registrant or any of its subsidiaries is a party or of which

   any of their property is the subject.” 17 C.F.R. §229.103.

          110.     Instruction 5 to Regulation S-K Item 103 specifically states that a pending lawsuit

   is not considered “ordinary routine litigation incidental to the business” if it “involves primarily a

   claim for damages, or involves potential monetary sanctions . . . [which] exceeds 10 percent of the

   current assets of the registrant and its subsidiaries on a consolidated basis[.]” CBL’s current assets

   are measured by its cash plus its accounts receivable and during the times relevant to this

   Complaint amounted to slightly more than $100 million, making any claim potentially involving

   in excess of $10 million, a threshold which the Wave Litigation easily exceeded, extraordinary and

   not routine or incidental.

          111.    The 2016Q1-10Q represented (on pages 16 and 33) that its unaudited condensed

   consolidated financial statements were prepared in accordance with GAAP and under a subheading

   to the Company’s consolidated financial statements titled “Note 12 – Contingencies” (on page

   33) made the following disclosure concerning litigation contingencies:

          The Company is currently involved in certain litigation that arises in the ordinary
          course of business, most of which is expected to be covered by liability insurance.
          Management makes assumptions and estimates concerning the likelihood and
          amount of any potential loss relating to these matters using the latest information
          available. The Company records a liability for litigation if an unfavorable outcome
          is probable and the amount of loss or range of loss can be reasonably estimated. If
          an unfavorable outcome is probable and a reasonable estimate of the loss is a range,
          the Company accrues the best estimate within the range. If no amount within the
          range is a better estimate than any other amount, the Company accrues the
          minimum amount within the range. If an unfavorable outcome is probable but the
          amount of the loss cannot be reasonably estimated, the Company discloses the
          nature of the litigation and indicates that an estimate of the loss or range of loss
          cannot be made. If an unfavorable outcome is reasonably possible and the estimated
          loss is material, the Company discloses the nature and estimate of the possible loss
          of the litigation. The Company does not disclose information with respect to
          litigation where an unfavorable outcome is considered to be remote or where the
          estimated loss would not be material. Based on current expectations, such matters,
          both individually and in the aggregate, are not expected to have a material adverse



                                      31
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 33 of 68 PageID #: 1013
          effect on the liquidity, results of operations, business or financial condition of the
          Company.

          112.      The statements made in the 2016Q1-10Q regarding contingencies were materially

   false or misleading because it failed to disclose the existence of the Wave Litigation as required

   despite purporting to have been prepared in accordance with GAAP as the Accounting Standards

   Codification (“ASC”) which are part of GAAP require in ASC 270-15-50-6 that:

          Contingencies and other uncertainties that could be expected to affect the fairness
          of presentation of financial data at an interim date shall be disclosed in interim
          reports in the same manner required for annual reports. Such disclosures shall be
          repeated in interim and annual reports until the contingencies have been removed,
          resolved, or have become immaterial. The significance of a contingency or
          uncertainty should be judged in relation to annual financial statements…

          113.      On July 28, 2016, CBL issued a release entitled “CBL & Associates Properties

   Reports Outstanding Second Quarter 2016 Results and Increases Full-Year Guidance.” In the

   release, CBL provided its 2Q16 financial results, including the following (in thousands):

                    REVENUES:
                    Tenant reimbursements                                       $70,096
                    Total revenues                                              $254,965
                    Net income attributable to common shareholders              $51,696

          114.      The 2Q16 press release also stated that same-center NOI results for 2Q16 had been

   positively impacted by “[t]enant reimbursement and other revenues,” which had “increased by

   $0.9 million.”

          115.      On August 9, 2016, CBL filed with the SEC its report for the fiscal quarter ended

   June 30, 2016 (the “2016Q2-10Q”). The 2016Q2-10Q repeated the financial results provided in

   the 2Q16 press release and represented that the Company’s financial statements had “been

   prepared in accordance with GAAP.”

          116.      The 2016Q2-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2016Q2-10Q), which certified that they had



                                      32
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 34 of 68 PageID #: 1014
   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material

   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

          117.    The representations in ¶¶113-116 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          118.    The 2016Q2-10Q included the same statement with respect to ITEM 1: Legal

   Proceedings” (on page 65) as the 2016Q1-10Q and was materially false or misleading for the

   same reasons as the 2016Q1-10Q as alleged above in paragraph 109.

          119.    The 2016Q2-10Q disclosed the existence of a putative class action in the United

   States District Court for the Eastern District of Tennessee on behalf of persons who purchased

   CBL common stock between August 8, 2013 and May 24, 2016, and a putative shareholder

   derivative action alleging breaches of fiduciary duties. The 2016Q2-10Q also made a disclosure

   (on page 38) with respect to litigation contingencies which differed from the one made in the

   2016Q1-10Q by, among other things, omitting language from the prior disclosure stating that

   “[t]he Company does not disclose information with respect to litigation where an unfavorable

   outcome is considered to be remote or where the estimated loss would not be material.” Instead,

   the 2016Q2-10Q stated that:




                                      33
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 35 of 68 PageID #: 1015
          The Company is currently involved in certain litigation that arises in the ordinary
          course of business, most of which is expected to be covered by liability insurance.
          Management makes assumptions and estimates concerning the likelihood and
          amount of any potential loss relating to these matters using the latest information
          available. The Company records a liability for litigation if an unfavorable outcome
          is probable and the amount of loss or range of loss can be reasonably estimated. If
          an unfavorable outcome is probable and a reasonable estimate of the loss is a range,
          the Company accrues the best estimate within the range. If no amount within the
          range is a better estimate than any other amount, the Company accrues the
          minimum amount within the range. If an unfavorable outcome is probable but the
          amount of the loss cannot be reasonably estimated, the Company discloses the
          nature of the litigation and indicates that an estimate of the loss or range of loss
          cannot be made. If an unfavorable outcome is reasonably possible and the estimated
          loss is material, the Company discloses the nature and estimate of the possible loss
          of the litigation. Based on current expectations, such matters, both individually and
          in the aggregate, are not expected to have a material adverse effect on the liquidity,
          results of operations, business or financial condition of the Company.

          120.     The statements made in the 2016Q2-10Q litigation contingency section of the

   Company’s financial statements were materially false or misleading for the same reasons as

   alleged above in paragraph 112 with respect to the 2016Q1-10Q.

          121.     On October 27, 2016, CBL issued a release entitled “CBL & Associates Properties

   Reports Outstanding Third Quarter 2016 Results.” In the release, CBL provided its 3Q16 financial

   results, including the following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                           $69,489
                   Total revenues                                                  $251,721
                   Net income (loss) attributable to common shareholders           $(10,164)

          122.     On November 8, 2016, CBL filed with the SEC its report for the fiscal quarter

   ended September 30, 2016 (the “2016Q3-10Q”). The 2016Q3-10Q repeated the financial results

   provided in the 3Q16 press release and represented that the Company’s financial statements had

   “been prepared in accordance with GAAP.”

          123.     The 2016Q3-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2016Q3-10Q), which certified that they had



                                      34
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 36 of 68 PageID #: 1016
   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material

   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

          124.    The representations in ¶¶121-123 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          125.    The 2016Q3-10Q included the same statement with respect to ITEM 1: Legal

   Proceedings” (on page 66) as the 2016Q1-10Q and was materially false or misleading for the

   same reasons as the 2016Q1-10Q as alleged above in paragraph 109.

          126.    The 2016Q3-10Q also contained the same statements as those contained in the

   2016Q2-10Q concerning legal contingencies and is materially false or misleading for the same

   reasons as set forth in paragraphs 112 and 120 with respect to the 2016Q2-10Q and 2016Q1-10Q.

          127.   On December 8, 2016, CBL filed a Form 424B5 prospectus supplement (the “2016

   424B5”) with the SEC relating to the offering of $400,000,000 5.950% Senior Notes Due 2026

   (the “2026 Notes”) which was made pursuant to, and was part of, a Form S-3 Registration

   Statement, filed with the SEC on July 2, 2015. The Form 424B5 (on page iii) incorporated by

   reference CBL’s prior filings made with the SEC including the 2016Q1-10Q, 2016Q2-10Q and

   the 2016Q3-10Q. As a result, the 2016 Form 424B5 was materially false or misleading for the




                                      35
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 37 of 68 PageID #: 1017
   same reasons as alleged above in paragraphs 109, 112, 113, 120 and 122 with respect to the

   2016Q1-10Q, 2016Q2-10Q and the 2016Q3-10Q.

          128.    The 2016 Form 424B5 was also materially false or misleading because it failed to

   make the disclosure required by Item 11 of Form S-3 (17 C.F.R. §239.13) to “[d]escribe any and

   all material changes in the registrant’s affairs which have occurred since the end of the latest fiscal

   year for which certified financial statements were included in the latest annual report to security

   holders and which have not been [previously reported.]” The filing of the Wave Litigation was

   such an event but was not disclosed in the Form 424B5.

          129.     On February 1, 2017, CBL issued a release entitled CBL & Associates Properties

   Reports Results for Fourth Quarter and Full-Year 2016.” In the release, CBL provided its 4Q16

   financial results, including the following (in thousands):

                    REVENUES:
                    Tenant reimbursements                                         $67,487
                    Total revenues                                                $258,493
                    Net income attributable to common shareholders                $57,607

          130.     On March 1, 2017, CBL filed with the SEC its annual report on Form 10-K for the

   fiscal year ended December 31, 2016 (the “2016 10-K”). The 2016 10-K repeated the Company’s

   financial results provided in the 4Q16 press release. The 2016 10-K also stated that:

          [w]e receive reimbursements from tenants for real estate taxes, insurance, common
          area maintenance, and other recoverable operating expenses as provided in the lease
          agreements. Tenant reimbursements are recognized as revenue in the period the
          related operating expenses are incurred.

          131.     The 2016 10-K also represented that the Company’s financial statements had

   “been prepared in accordance with [GAAP]” and contained Sarbanes-Oxley certifications signed

   by Defendants Steven Lebovitz and Khaleel, which certified that they had reviewed the Form 10-

   K and it contained no materially untrue statements or omissions, fairly represented in all material

   respects the financial condition of CBL, was accurate in all material respects, and disclosed any


                                      36
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 38 of 68 PageID #: 1018
   material changes to the Company’s internal control over financial reporting. The 2014 10-K was

   signed by Defendants Charles Lebovitz, Steven Lebovitz, Khaleel and Chapman.

          132.    The representations in ¶¶129-131 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-K regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          133.    The 2016 10-K stated (on pages 45-46) under a heading titled “ITEM 3. LEGAL

   PROCEEDINGS” the following:

          We are currently involved in certain litigation that arises in the ordinary course of
          business, most of which is expected to be covered by liability insurance. Based on
          current expectations, such matters, both individually and in the aggregate, are not
          expected to have a material adverse effect on our liquidity, results of operations,
          business or financial condition.

          134.    The 2016 10-K Item 3 Legal Proceedings was materially false or misleading

   because it failed to disclose the existence of the Wave Litigation. Instead, 2016 10-K Item 3

   discussed in detail putative securities fraud class action complaints which had been filed on May

   27, 2016, and June 9, 2016, in the U.S. District Court for the Eastern District of Tennessee and

   had been subsequently voluntarily dismissed on December 21, 2016, and January 4, 2017. The

   2016 10-K also discussed a shareholder derivative lawsuit filed in Chancery Court for Hamilton

   County, Tennessee which had also been voluntarily dismissed.

          135.   The 2016 10-K in a portion of the Company’s consolidated financial statements (on

   pages 136-37) titled “NOTE 14. CONTINGENCIES” under a sub-heading titled “Litigation”




                                      37
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 39 of 68 PageID #: 1019
   made the following disclosure before summarizing the putative securities fraud class action and

   shareholder derivative lawsuit discussed above:

           The Company is currently involved in certain litigation that arises in the ordinary
           course of business, most of which is expected to be covered by liability insurance.
           Management makes assumptions and estimates concerning the likelihood and
           amount of any potential loss relating to these matters using the latest information
           available. The Company records a liability for litigation if an unfavorable outcome
           is probable and the amount of loss or range of loss can be reasonably estimated. If
           an unfavorable outcome is probable and a reasonable estimate of the loss is a range,
           the Company accrues the best estimate within the range. If no amount within the
           range is a better estimate than any other amount, the Company accrues the
           minimum amount within the range. If an unfavorable outcome is probable but the
           amount of the loss cannot be reasonably estimated, the Company discloses the
           nature of the litigation and indicates that an estimate of the loss or range of loss
           cannot be made. If an unfavorable outcome is reasonably possible and the
           estimated loss is material, the Company discloses the nature and estimate of the
           possible loss of the litigation. Based on current expectations, such matters, both
           individually and in the aggregate, are not expected to have a material adverse effect
           on the liquidity, results of operations, business or financial condition of the
           Company. (emphasis added).

           136.     The statements regarding contingencies made in the 2016 10-K were materially

   false or misleading because they failed to disclose the existence of the Wave Litigation in which

   the plaintiff had—unlike the securities fraud class actions and shareholder derivative lawsuit—

   declined to voluntarily dismiss its claims and had already defeated CBL’s efforts to strike the class

   action allegations contained in the complaint filed in the Wave Litigation. Instead, on April 10,

   2017, the Florida court had largely denied CBL’s motion to dismiss the Wave Litigation which

   when combined with other related developments including the Florida Court’s rejecting of CBL’s

   efforts to strike the class action allegations.

           137.     On May 3, 2017, CBL issued a release entitled “CBL & Associates Properties

   Reports Results for First Quarter 2017.” In the release, CBL provided its 1Q17 financial results,

   including the following (in thousands):




                                      38
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 40 of 68 PageID #: 1020
                   REVENUES:
                   Tenant reimbursements                                      $67,291
                   Total revenues                                             $238,013
                   Net income attributable to common shareholders             $22,892

          138.   On May 10, 2017, CBL filed with the SEC its report for the fiscal quarter ended

   March 31, 2017 (the “2017Q1-10Q”). The 2017Q1-10Q repeated the financial results provided in

   the 1Q17 press release and represented that the Company’s financial statements had “been

   prepared in accordance with GAAP.”

          139.   The 2017Q1-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2017Q1-10Q), which certified that they had

   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material

   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

          140.    The representations in ¶¶137-139 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          141.   The 2017Q1-10Q (on pages 15, 31, and 55) made the same statement with respect

   to legal proceedings and contingencies as the 2016Q2-10Q and is materially false or misleading

   for the same reasons as alleged above in paragraphs 118 and 120 with respect to the 2016Q2-10Q.




                                      39
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 41 of 68 PageID #: 1021
          142.     On August 3, 2017, CBL issued a release entitled “CBL & Associates Properties

   Reports Results for Second Quarter 2017.” In the release, CBL provided its 2Q17 financial results,

   including the following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                      $62,231
                   Total revenues                                             $229,233
                   Net income attributable to common shareholders             $30,173

          143.    On August 9, 2017, CBL filed with the SEC its report for the fiscal quarter ended

   June 30, 2017 (the “2017Q2-10Q”). The 2017Q2-10Q repeated the financial results provided in

   the 2Q17 press release and represented that the Company’s financial statements had “been

   prepared in accordance with GAAP.”

          144.    The 2017Q2-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2017Q2-10Q), which certified that they had

   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material

   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

          145.     The representations in ¶¶142-144 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.




                                      40
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 42 of 68 PageID #: 1022
          146.    The 2017Q2-10Q made the same statements with respect to legal proceedings and

   contingencies as the 2016Q2-10Q and is materially false or misleading for the same reasons as

   alleged above in paragraphs 118 and 120 with respect to the 2016Q2-10Q.

          147.    On August 29, 2017, CBL filed a Form 424B5 prospectus supplement (the “2017

   424B5”) with the SEC pursuant to, and was part of, a Form S-3 Registration Statement, filed with

   the SEC on July 2, 2015 relating to the offering of $225,000,000 of 2026 Senior Notes of CBL

   Operating. The 2017 424B5 (on page iii) incorporated by reference the 2016 10-K, 2017Q1-10Q

   and 2017Q2-10Q and, as a result, was materially false or misleading for the same reasons as

   alleged above in paragraphs 132, 134, 136, 140 and 145 with respect to the 2016 10-K, 2017Q1-

   10Q and 2017Q2-10Q.

          148.     On November 2, 2017, CBL issued a release entitled “CBL Properties Reports

   Results for Third Quarter 2017.” In the release, CBL provided its 3Q17 financial results, including

   the following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                          $63,055
                   Total revenues                                                 $224,650
                   Net income (loss) attributable to common shareholders          $(2,258)

          149.    On November 8, 2017, CBL filed with the SEC its report for the fiscal quarter ended

   September 30, 2017 (the “2017Q3-10Q”).         The 2017Q3-10Q repeated the financial results

   provided in the 3Q17 press release and represented that the Company’s financial statements had

   “been prepared in accordance with GAAP.”

          150.    The 2017Q3-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2017Q3-10Q), which certified that they had

   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material



                                      41
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 43 of 68 PageID #: 1023
   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

           151.        The representations in ¶¶148-150 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

           152.    The 2017Q3-10Q (on pages 16, 37, and 63) made the same statements with respect

   to legal proceedings and contingencies as the 2016Q2-10Q and is materially false or misleading

   for the same reasons as alleged above in paragraphs 118 and 120 respect to the 2016Q2-10Q.

           153.        On February 8, 2018, CBL issued a release entitled “CBL Properties Reports

   Results for Fourth Quarter and Full-Year 2017.” In the release, CBL provided its 4Q17 financial

   results, including the following (in thousands):

                       REVENUES:
                       Tenant reimbursements                                      $61,975
                       Total revenues                                             $235,356
                       Net income attributable to common shareholders             $25,241

           154.        On March 1, 2018, CBL filed with the SEC its annual report for the fiscal year

   ended December 31, 2017 on Form 10-K (the “2017 10-K”). The 2017 10-K repeated the

   Company’s financial results provided in the 4Q17 press release and represented that the

   Company’s financial statements had “been prepared in accordance with GAAP.” The 2017 10-K

   also stated that:




                                      42
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 44 of 68 PageID #: 1024
          [w]e receive reimbursements from tenants for real estate taxes, insurance, [common
          area maintenance], and other recoverable operating expenses as provided in the
          lease agreements. Tenant reimbursements are recognized as revenue in the period
          the related operating expenses are incurred.

          155.    The 2017 10-K contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel, which certified that they had reviewed the Form 10-K and it

   contained no materially untrue statements or omissions, fairly represented in all material respects

   the financial condition of CBL, was accurate in all material respects, and disclosed any material

   changes to the Company’s internal control over financial reporting. The 2014 10-K was signed by

   Defendants Charles Lebovitz, Steven Lebovitz, Khaleel and Chapman.

          156.     The representations in ¶¶153-155 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-K regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          157.    The 2017 10-K (on pages 45, 75, and 144) made substantially the same statements

   with respect to legal proceedings under Item 3 and Contingencies under Note 14 as the 2016 10-

   K but excluded the discussion of the dismissed putative securities fraud class action complaints

   and shareholder derivative lawsuit. The 2017 10-K is materially false or misleading for the same

   reasons as set forth in paragraphs 134, 136 and 151 with respect to the 2016 10-K and the 2017Q3-

   10Q.




                                      43
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 45 of 68 PageID #: 1025
          158.    On April 26, 2018, CBL issued a release entitled “CBL Properties Reports Results

   for First Quarter 2018.” In the release, CBL provided its 1Q18 financial results, including the

   following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                        $60,613
                   Total revenues                                               $220,200
                   Net income attributable to common shareholders               $(10,320)

          159.   On May 10, 2018, CBL filed with the SEC its report for the fiscal quarter ended

   March 31, 2018 (the “2018Q1-10Q”). The 2018Q1-10Q repeated the financial results provided in

   the 1Q18 press release and represented that the Company’s financial statements had “been

   prepared in accordance with GAAP.” The 2018Q1-10Q also stated that the:

          Company receives reimbursements from tenants for real estate taxes, insurance,
          [common area maintenance] and other recoverable operating expenses as provided
          in the lease agreements. Tenant reimbursements are recognized when earned in
          accordance with the tenant lease agreements.

          160.   The 2018Q1-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2018Q1-10Q), which certified that they had

   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material

   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

          161.    The representations in ¶¶158-160 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper




                                      44
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 46 of 68 PageID #: 1026
   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          162.    The 2018Q1-10Q (on pages 14, 28 and 51) made the same statements with respect

   to legal proceedings and contingencies as the 2016Q2-10Q and is materially false or misleading

   for the same reasons as set forth in paragraph 152 with respect to the 2016Q3-10Q.

          163.     The 2018Q1-10Q was also materially false or misleading because it disclosed (on

   page 35) that the Company’s general and administrative expenses increased primarily due to

   increases in legal fees and a decrease in capitalized overhead related to development projects while

   failing to disclose that the increased legal fees paid by CBL were, in large part if not entirely,

   related to undisclosed Wave Litigation.

          164.     On August 1, 2018, CBL issued a release entitled “CBL Properties Reports Results

   for Second Quarter 2018.” In the release, CBL provided its 2Q18 financial results, including the

   following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                           $56,614
                   Total revenues                                                  $214,598
                   Net income attributable to common shareholders                  $(35,020)

          165.     On August 9, 2018, CBL filed with the SEC its report for the fiscal quarter ended

   June 30, 2018 (the “2018Q2-10Q”). The 2018Q2-10Q repeated the financial results provided in

   the 2Q18 press release and represented that the Company’s financial statements had “been

   prepared in accordance with GAAP.” The 2018Q2-10Q also stated that the

          Company receives reimbursements from tenants for real estate taxes, insurance,
          [common area maintenance] and other recoverable operating expenses as provided
          in the lease agreements. Tenant reimbursements are recognized when earned in
          accordance with the tenant lease agreements.

          166.    The 2018Q2-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2018Q2-10Q), which certified that they had


                                      45
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 47 of 68 PageID #: 1027
   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material

   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

          167.     The representations in ¶¶164-166 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          168.    The 2018Q2-10Q (on pages 14, 31-32 and 59) made the same statements with

   respect to legal proceedings and contingencies as the 2016Q2-10Q and is materially false or

   misleading for the same reasons as set forth in as set forth in paragraph 152 with respect to the

   2016Q3-10Q.

          169.     The 2018Q2-10Q (on page 40) also stated that increased legal costs offset

   decreases to general and administrative expenses. The 2018Q2-10Q omitted that the increased

   legal costs paid by CBL were, in large part if not entirely, related to undisclosed Wave Litigation.

          170.     On October 29, 2018, CBL issued a release entitled “CBL Properties Reports

   Results for Third Quarter 2018 and Declares Common and Preferred Stock Dividends.” In the

   release, CBL provided its 3Q18 financial results, including the following (in thousands):




                                      46
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 48 of 68 PageID #: 1028
                   REVENUES:
                   Tenant reimbursements                                        $55,375
                   Total revenues                                               $206,878
                   Net income attributable to common shareholders               $(12,590)

          171.    On November 9, 2018, CBL filed with the SEC its report for the fiscal quarter

   ended September 30, 2018 (the “2018Q3-10Q”). The 2018Q3-10Q repeated the financial results

   provided in the 3Q18 press release and represented that the Company’s financial statements had

   “been prepared in accordance with GAAP.” The 2018Q3-10Q also stated that the:

          Company receives reimbursements from tenants for real estate taxes, insurance,
          [common area maintenance] and other recoverable operating expenses as provided
          in the lease agreements. Tenant reimbursements are recognized when earned in
          accordance with tenant lease agreements.

          172.   The 2018Q3-10Q contained Sarbanes-Oxley certifications signed by Defendants

   Steven Lebovitz and Khaleel (who also signed the 2018Q3-10Q), which certified that they had

   reviewed the Form 10-Q and it contained no materially untrue statements or omissions, fairly

   represented in all material respects the financial condition of CBL, was accurate in all material

   respects, and disclosed any material changes to the Company’s internal control over financial

   reporting.

          173.    The representations in ¶¶170-172 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-Q regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          174.   The 2018Q3-10Q (on pages 14, 33 and 61) made the same statements with respect

   to legal proceedings and contingencies as the 2016Q2-10Q (with a paragraph break inserted in the


                                      47
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 49 of 68 PageID #: 1029
   discussion of contingencies) and is materially false or misleading for the same reasons as set forth

   in paragraph 152 with respect to the 2017Q3-10Q.

          175.     The 2018Q3-10Q (on page 40) also stated that general and administrative

   expenses increased during the three months ended September 30, primarily due to expense related

   to the retirement of the Company’s Chief Operating Officer and increased legal expenses, and that

   “[a]s a percentage of revenues, general and administrative expenses excluding the one-time

   retirement expense were 7.0% for the three months ended September 30, 2018 compared to 6.0%

   for the three months ended September 30, 2017.” The 2018Q3-10Q omitted that the increased

   legal expenses paid by CBL were, in large part if not entirely, related to undisclosed Wave

   Litigation.

          176.     On February 7, 2019, CBL issued a release entitled “CBL & Associates Properties

   Reports Results for Fourth Quarter and Full-Year 2018.” In the release, CBL provided its 4Q18

   financial results, including the following (in thousands):

                   REVENUES:
                   Tenant reimbursements                                           $44,712
                   Total revenues                                                  $216,881
                   Net income attributable to common shareholders                  $(67,027)

                     THE TRUTH BEGINS TO EMERGE AS DEFENDANTS
                           CONTINUE TO MISLEAD INVESTORS

          177.     On March 1, 2019, as markets closed for the day, CBL filed with the SEC its

   annual report for the fiscal year ended December 31, 2018 on Form 10-K (the “2018 10-K”). The

   2018 10-K repeated the Company’s financial results provided in the 4Q18 press release. The 2018

   10-K also stated that:

          [w]e receive reimbursements from tenants for real estate taxes, insurance, [common
          area maintenance], and other recoverable operating expenses as provided in the
          lease agreements. Tenant reimbursements are recognized as revenue in the period
          the related operating expenses are incurred.



                                      48
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 50 of 68 PageID #: 1030
          178.       The 2014 10-K also represented that the Company’s financial statements had

   “been prepared in accordance with [GAAP]” and contained Sarbanes-Oxley certifications signed

   by Defendants Steven Lebovitz and Khaleel, which certified that they had reviewed the Form 10-

   K and it contained no materially untrue statements or omissions, fairly represented in all material

   respects the financial condition of CBL, was accurate in all material respects, and disclosed any

   material changes to the Company’s internal control over financial reporting. The 2014 10-K was

   signed by Defendants Charles Lebovitz, Steven Lebovitz, Khaleel and Chapman.

          179.       The representations in ¶¶176-178 were materially false and misleading because

   the Company’s tenant reimbursements, total revenues and net income attributable to common

   shareholders was overstated because they included amounts from the Overcharge Scheme. In

   addition, the statements made in the 10-K regarding compliance with GAAP were materially false

   or misleading because CBL should have recorded a liability or reserve for the amount of improper

   revenue recognized to reflect the amount Defendants overcharged CBL tenants directly caused by

   Defendants’ Overcharge Scheme.

          180.       The 2018 10-K (on page 47) under a heading titled “ITEM 3. LEGAL

   PROCEEDINGS” and (on page 138) under a heading titled “NOTE 15. CONTINGENCIES”

   disclosed that:

          On March 16, 2016, Wave Lengths Hair Salons of Florida, Inc. d/b/a Salon Adrian
          filed a putative class action in the United States District Court for the Middle
          District of Florida (the “Court”) for unspecified monetary damages as well as costs
          and attorneys’ fees, based on allegations that the Company and certain affiliated
          entities overcharged tenants at bulk metered malls for electricity. On January 7,
          2019, the Court partially granted the plaintiff’s motion for class certification of a
          nationwide RICO class and a Florida RICO and FDUTPA class. We believe this
          lawsuit is without merit and are defending ourselves vigorously. On January 22,
          2019, we filed a petition seeking interlocutory review of the Court’s class
          certification order; that petition is still pending as of the date of this report. On
          January 23, 2019, the Court set this matter for the trial term starting on April 1,
          2019. We have not recorded an accrual relating to this matter at this time as a



                                      49
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 51 of 68 PageID #: 1031
          loss has not been determined to be probable. Further, we do not have sufficient
          information to reasonably estimate the amount or range of reasonably possible
          loss at this time. However, litigation is uncertain and an adverse judgment in this
          case could have a material adverse effect on our financial condition and results of
          operations. This matter is not covered by insurance.

          181.    The statement made in the 2018 10-K was materially false or misleading because

   the Company had been previously involved in settlement negotiations mediated by JAMS that had

   failed to resolve the case, knew or could reasonably estimate based upon ongoing discussions with

   the plaintiffs in the Wave Litigation the amount of money necessary to resolve the case and could

   not afford to try the case because a loss on the merits would serve as a “death-knell” for the

   Company as it had previously disclosed in a brief filed with the U.S. Court of Appeals for the

   Eleventh Circuit.

          182.    As a result of Defendants’ partial yet misleading disclosure regarding the Wave

   Litigation, the price of CBL common stock dropped $0.16 per share, or nearly 8%, on volume of

   approximately 4.5 million shares. However, because Defendants had failed to disclose the truth

   about their scheme to systematically overcharge tenants for electricity and the likely impact of the

   Wave Litigation, the price of CBL securities remained artificially inflated.

            THE TRUTH IS REVEALED WITH CBL’S COMPLETE AND TOTAL
                    CAPITULATION IN THE WAVE LITIGATION

          183.    On March 26, 2019, after markets closed, CBL filed with the SEC a Form 8-K

   Current Report disclosing that:

          On March 20, 2019, the board of directors of CBL & Associates Properties, Inc.
          (“we” or the “Company”) approved the structure of a settlement in the class action
          lawsuit filed on March 16, 2016 in the United States District Court for the Middle
          District of Florida (the “Court”) by Wave Lengths Hair Salons of Florida, Inc. d/b/a
          Salon Adrian. As previously disclosed, plaintiff’s motion for class certification of
          a nationwide RICO class and a Florida RICO and FDUTPA (Florida Deceptive and
          Unfair Trade Practices Act) class was partially granted by the Court on January 7,
          2019. In its action, plaintiff sought unspecified monetary damages as well as costs
          and attorneys’ fees, based on allegations that we and certain affiliated entities
          overcharged tenants at bulk metered malls for electricity.


                                      50
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 52 of 68 PageID #: 1032
         Our petition seeking to appeal the Court’s class certification order was denied by
         the United States Court of Appeals for the Eleventh Circuit on March 4, 2019. On
         March 11, 2019, the Court set the trial date for April 2, 2019. On March 15, 2019,
         following mediation proceedings, a proposed structure of a settlement was
         approved by representatives of the parties.

         Under the terms of the proposed settlement, we have denied all allegations of
         wrongdoing and have asserted that our actions have at all times been lawful and
         proper.

         Under the terms of the proposed settlement, we are to set aside a common fund with
         a monetary and non-monetary value of $90 million (the “Common Fund”) to be
         disbursed to class members in accordance with a formula to be agreed upon by the
         parties that is based upon aggregate damages of $60 million. Class members will
         be comprised of past and current tenants at certain of our shopping centers that we
         own or formerly owned during the class period, which will extend from January 1,
         2011 through the date of Court preliminary approval. Class members who are past
         tenants and make a claim will receive payment of their claims in cash. Class
         members who are current tenants will receive monthly credits against rents and
         future charges over the next five years. Any amounts under the settlement allocated
         to tenants with outstanding amounts payable to the Company, including tenants
         which have declared bankruptcy or declare bankruptcy over the relevant period,
         will first be deducted from the amounts owed to the Company. All attorney’s fees
         and associated costs to be paid to Class Counsel (which is expected to total a
         maximum of $28.0 million) and class administration costs (which are expected to
         not exceed $150,000), will be funded by the Common Fund, but must be approved
         by the court.

         Under the terms of the proposed settlement, we will not pay any dividends to
         holders of our common shares payable in the third and fourth quarters of 2019. The
         settlement does not restrict our ability to declare dividends payable in 2020 or in
         subsequent years.

         Under the terms of the proposed settlement, once we have made all required
         payments and credits, we will have no further payment obligation to the class
         members. We and our affiliates will receive a general release from the class
         members for all claims as of the date of final approval by the Court that relate to or
         arise out of any charges for electricity of any kind, including but not limited to
         claims that relate to or arise out of the allegations made in the action.

         Under the terms of the proposed settlement, the parties will jointly move to stay
         pending litigation. During such time, counsel for the parties shall work
         cooperatively to draft final settlement documents with a goal to finalize the
         settlement agreement and file a motion for preliminary approval by the Court no
         later than May 29. The settlement is subject to a number of conditions, including
         Court approval.



                                      51
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 53 of 68 PageID #: 1033
         As noted above, we have denied all allegations of wrongdoing and have asserted
         that our actions have at all times been lawful and proper. However, given the class
         certification, the accelerated trial schedule, the inherent risk of any trial and the
         potential cost of an adverse resolution of the litigation, we believe that the
         settlement is in the Company’s best interest and in the best interests of our
         stockholders.

         On March 26, 2019, we issued a press release related to this matter which is
         attached as Exhibit 99.1.

         184.   Exhibit 99.1 to the Company’s March 26, 2019, Current Report stated, in part:

         CBL PROPERTIES ANNOUNCES PROPOSED SETTLEMENT OF CLASS
         ACTION LAWSUIT

         CHATTANOOGA, Tenn. (March 26, 2019) - CBL Properties (NYSE: CBL) today
         announced that it has approved the structure of a settlement of a class action lawsuit
         as outlined below.

         Background

         On March 16, 2016, Wave Lengths Hair Salons of Florida, Inc. d/b/a Salon Adrian
         filed a putative class action in the United States Court for the Middle District of
         Florida seeking unspecified monetary damages, as well as costs and attorneys’ fees,
         based on allegations that CBL and certain affiliated entities overcharged tenants at
         bulk metered malls for electricity.

         In recent months, the pace of the case accelerated to a considerable degree. On
         January 7, 2019, the Court partially granted the plaintiff’s motion for class
         certification of a nationwide RICO class and a Florida RICO and FDUTPA class.
         On January 22, 2019, CBL filed a petition with the United States Court of Appeals
         for the Eleventh Circuit seeking permission to appeal the Court’s class certification
         order, and on March 4, 2019, that petition was denied. On March 11, 2019, the
         Court set the trial date for April 2, 2019. On March 15, 2019, following mediation
         proceedings, a proposed structure of a settlement was approved by representatives
         of the parties.

         CBL denies all allegations of wrongdoing and asserts that its actions have at all
         times been lawful and proper. However, given the class certification, the
         accelerated trial schedule, the inherent risk of any trial, and the potential cost of an
         adverse resolution of the litigation, the Company believes that mediation was the
         prudent path. Furthermore, it maintains that the proposed settlement is in CBL’s
         best interest and in the best interests of its shareholders.

         Proposed Settlement Structure

         Details of the proposed settlement structure and anticipated accounting impact are
         available on CBL’s Form 8-K filed with the SEC today.


                                      52
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 54 of 68 PageID #: 1034
          As part of the proposed settlement, CBL will suspend payment of its common
          dividend for two quarters: the quarter ended June 30, 2019 (payable in third quarter
          2019), and the quarter ended September 30, 2019 (payable in fourth quarter 2019).
          The suspension of the dividend for two quarters will preserve approximately $26.0
          million in cash at the current quarterly dividend rate. Based on the current
          projection of taxable income for 2019, which includes the impact of the settlement,
          CBL believes it will satisfy all required REIT distributions for the 2019 taxable
          year. The proposed settlement does not restrictCBL’s payment of common
          dividends thereafter. CBL anticipates resuming a quarterly distribution with its
          dividend payable in January 2020 (subject to Board approval) in an amount to be
          determined at that time based on updated taxable income projections for 2020.
          CBL’s common dividend previously declared on February 25, 2019, and payable
          on April 16, 2019, will be paid as declared.

          185.    On March 27, 2019, CBL’s common stock price fell from its closing price of $1.91

   the prior day to $1.44, a decrease of almost 25%, on trading volume of approximately 11.7 million

   shares. CBL Series D preferred shares dropped 7%, or $0.74, on volume of 576,300 shares. CBL

   Series E preferred shares dropped 4.9%, or $0.46 in, on volume of 53,407 shares. On the same

   day, the trading price of CBL’s senior unsecured notes due 2023 fell by 6.32%, the trading price

   of CBL’s senior unsecured notes due 2024 fell by 6.92%, and the trading price of CBL’s senior

   unsecured notes due 2024 fell by 8.26%.

     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS WERE
                         MADE WITH SCIENTER

          186.     In addition to the facts alleged above, the following facts support a strong

   inference of Defendants’ scienter:

                         Defendants intentionally began the Overcharge Scheme in order to defraud

   CBL’s tenants and actively concealed the scheme for over a decade.

                         The limited record currently publicly available from the Wave Litigation

   demonstrates knowledge of the underlying scheme of many of the Company’s senior executives

   having been taken including that of that Don Sewell who currently serves as CBL’s Senior Vice

   President – Management of CBL and Stephas, who retired as CBL’s EVP – Chief Operating



                                      53
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 55 of 68 PageID #: 1035
   Officer in September of 2018. For example, the Memorandum and Order granting class

   certification in the Wave Litigation states, in part, that “Plaintiff cites to evidence that Valquest

   and CBL knew what they were doing was wrong and potentially illegal.”

                          The Company has publicly stated in proxy statements filed with the SEC on

   March 28, 2017 (on page 18), March 29, 2018 (on pages 19-20), and March 22, 2019 (on page 18)

   that a key aspect of the Board’s responsibilities involves risk assessment including the monitoring

   of “existing and potential legal claims against the Company.”

                          John V. Curry, the Company’s Chief Legal Officer and Secretary had

   formerly been a partner at Husch Blackwell, which represented the defendants in the Wave

   Litigation and he remains employed by the Company despite the failure of CBL’s SEC filings to

   make any disclosures relating to the Wave Litigation.

                          Defendants’ desire to raise capital on favorable terms including through the

   sale of $400 million in 5.95% unsecured bonds due in 2026 in December 2016 and an additional

   $225 million in 5.95% unsecured bonds due in 2026 on or about August 29, 2017 as well as through

   an unsecured revolving credit facility.

                          Defendants Charles B. Lebovitz, Stephen Leibovitz, and Farzana Khaleel,

   incentive compensation for the Long Term Incentive Program (“LTIP”) being based in part upon

   total shareholder return (“TSR”) which would have been negatively affected by disclosure of the

   Wave Litigation.

                          Defendant Sewell, in 2018, was promoted to CBL’s Senior Vice President

   – Management. Mr. Sewell joined CBL in October 1973 and was involved in the Company’s

   relationship with Valquest as demonstrated by the summary judgment hearing transcript in the

   Wave Litigation. Mr. Sewell remains employed by the Company despite the underlying




                                      54
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 56 of 68 PageID #: 1036
   Overcharge Scheme and the failure of CBL’s SEC filings to make any disclosures relating to the

   Wave Litigation.

                             The Company’s capitulation in the Wave Litigation is a rarity in major civil

   litigation and supports a strong inference that CBL had little or no valid defense to the claims.

                             CBL acting to attempt to prevent public access to the documents previously

   filed under seal in the Wave Litigation. Specifically, Defendants have declined to consent to the

   unsealing of those documents and, instead, on October 11, 2019 filed a brief with the Florida court

   opposing Lead Plaintiffs’ effort to make those documents public.

                         PLAINTIFFS’ CLASS ACTION ALLEGATIONS

          187.    Lead Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

   Procedure 23(a) and 23(b)(3) on behalf of a class (the “Class”) consisting of all those who

   purchased, or otherwise acquired, any of the following CBL securities between May 10, 2016 and

   March 27, 2019 (the “Class Period”) and were damaged upon the revelation of the alleged

   corrective disclosures:

              •   CBL common stock,

              •   CBL’s 7.375% Series D Cumulative Redeemable Preferred Stock,

              •   CBL’s 6.625% Series E Cumulative Redeemable Preferred Stock,

              •   senior unsecured notes issued by CBL Operating in November 2013 that
                  bear interest at 5.25% and mature on December 1, 2023,

              •   senior unsecured notes issued by CBL Operating in October 2014 that
                  bear interest at 4.60% and mature on October 15, 2024, and,

              •   senior unsecured notes issued by CBL Operating in December 2016 and
                  September 2017 that bear interest at 5.95% and mature on December 15,
                  2026 (and, collectively with the 2023 Notes and 2024 Notes, the “Notes”).




                                      55
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 57 of 68 PageID #: 1037
          188.       Excluded from the Class are the Defendants herein; CBL’s officers and directors,

   at all relevant times; members of their immediate families, and their legal representatives, heirs,

   successors, or assigns; and any entity in which Defendants have, or had, a controlling interest.

          189.       The members of the Class are so numerous that joinder of all members is

   impracticable. Throughout the Class Period, CBL equity securities were actively traded on the

   NYSE and the Notes were also actively traded. While the exact number of Class members is

   unknown to Lead Plaintiffs at this time, and can only be ascertained through appropriate discovery,

   Lead Plaintiffs believe that there are at least thousands of members of the proposed Class. The

   members of the proposed Class may be identified from records maintained by CBL, or its transfer

   agent, and may be notified of the pendency of this action by mail, using customary forms of notice

   that are commonly used in securities class actions.

          190.       Lead Plaintiffs’ claims are typical of the claims of the members of the Class, as all

   members of the Class are similarly affected by Defendants’ wrongful conduct.

          191.       Lead Plaintiffs will fairly and adequately protect the interests of the members of the

   Class and has retained counsel that are competent and experienced in class action and securities

   litigation. Lead Plaintiffs have no interest, antagonism, or conflict with the members of the Class.

          192.       Common questions of law and fact exist as to all members of the Class and

   predominate over any questions solely affecting individual members of the Class. Among the

   questions of law and fact common to the Class are:

                            whether the federal securities laws were violated by Defendants’ acts as

   alleged herein;




                                      56
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 58 of 68 PageID #: 1038
                          whether statements made by Defendants to the investing public during the

   Class Period misrepresented material facts about the business, operations, and management of

   CBL;

                          whether the Individual Defendants caused CBL to issue false and

   misleading SEC filings during the Class Period;

                          whether Defendants acted knowingly or recklessly in issuing false and

   misleading SEC filings;

                          whether the prices of CBL debt and equity securities during the Class Period

   were artificially inflated because of Defendants’ conduct complained of herein; and

                          whether the members of the Class have sustained damages, and if so, what

   is the proper measure of damages.

          193.    A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy, since joinder of all members is impracticable. Furthermore, as the

   damages suffered by individual Class members may be relatively small, the expense and burden

   of individual litigation make it impossible for members of the Class to individually redress the

   wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                               RELIANCE

          194.    Lead Plaintiffs and the members of the Class are entitled to the presumption of

   reliance established by the Supreme Court in Affiliated Ute Citizens of Utah v. United States, 406

   U.S. 128 (1972), as Defendants omitted material information in their Class Period statements in

   violation of a duty to disclose such information, as detailed above.

          195.    Lead Plaintiffs may rely, in part, upon the presumption of reliance established by

   the fraud-on-the-market doctrine in that:




                                      57
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 59 of 68 PageID #: 1039
                             Defendants made public misrepresentations or failed to disclose material

   facts during the Class Period;

                             the omissions and misrepresentations were material;

                             CBL securities are traded in an efficient market;

                             CBL’s securities were liquid and traded with moderate-to-heavy volume

   during the Class Period, and reacted swiftly to news and SEC filings;

                             CBL’s equity securities traded on the NYSE and was covered by multiple

   analysts;

                             the misrepresentations and omissions alleged would tend to induce a

   reasonable investor to misjudge the value of CBL securities; and

                             Lead Plaintiffs and members of the Class transacted in CBL securities

   between the time Defendants failed to disclose, or misrepresented material facts, and when the true

   facts were disclosed, without knowledge of the omitted or misrepresented facts.

           196.    Based upon the foregoing, Lead Plaintiffs and the members of the Class are entitled

   to a presumption of reliance upon the integrity of the market.

                                                 COUNT I:

                              Violations of Section 10(b) of the Exchange Act
                                and Rule 10b-5 Promulgated Thereunder

                                          (Against All Defendants)

           197.    Lead Plaintiffs repeat and re-allege each and every allegation contained above as if

   fully set forth herein.

           198.    This count is asserted against Defendants and is based upon Section 10(b) of the

   Exchange Act, 15 U.S.C. §78j(b), and SEC Rule 10b-5 promulgated thereunder. Rule 10b-5(a)

   makes it unlawful for any person, directly or indirectly to employ any device, scheme, or artifice



                                      58
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 60 of 68 PageID #: 1040
   to defraud. Rule 10b-5(b) makes it unlawful for any person, directly or indirectly to make any

   untrue statement of a material fact or to omit to state a material fact necessary in order to make the

   statements made, in the light of the circumstances under which they were made, not misleading.

   Rule 10b-5(c) makes it unlawful for any person, directly or indirectly, to engage in any act,

   practice, or course of business which operates or would operate as a fraud or deceit upon any

   person, in connection with the purchase or sale of any security. Plaintiffs assert Section 10(b) and

   Rule 10b-5(a), (b) and (c) claims against all Defendants.

          199.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy, and

   course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

   practices, and courses of business, which operated as fraud and deceit upon Lead Plaintiffs and the

   other members of the Class; made various untrue statements of material facts, and omitted to state

   material facts necessary in order to make the statements made, in light of the circumstances under

   which they were made, not misleading. Defendants employed devices, schemes, and artifices to

   defraud in connection with the purchase and sale of securities. Defendants’ scheme was intended

   to and, throughout the Class Period, did: (i) deceive the investing public, including Lead Plaintiffs

   and other Class members, as alleged herein; (ii) artificially inflate and maintain the market price

   of CBL securities; and (iii) cause Lead Plaintiffs and other members of the Class to purchase, or

   otherwise acquire, CBL common stock, preferred stock and debt securities at artificially inflated

   prices. In furtherance of this unlawful scheme, plan, and course of conduct, Defendants, including

   the Individual Defendants, took the actions set forth herein.

          200.    Pursuant to the above plan, scheme, conspiracy, and course of conduct, each of the

   Defendants participated directly, or indirectly, in the preparation and issuance of SEC filings and

   other statements and documents described above, including statements made to securities analysts,




                                      59
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 61 of 68 PageID #: 1041
   that were designed to and did influence the market for CBL securities. Such filings, and statements

   were materially false and misleading in that they failed to disclose material adverse information

   and misrepresented the truth about CBL’s finances and business prospects.

          201.    By virtue of their positions at CBL, the Individual Defendants had actual

   knowledge of the materially false and misleading statements and material omissions alleged herein

   and intended thereby to deceive Lead Plaintiffs and the other members of the Class or, in the

   alternative, Defendants acted with reckless disregard for the truth in that they failed, or refused to

   ascertain and disclose, such facts as would reveal the materially false and misleading nature of the

   statements made, although such facts were readily available to Defendants. Said acts and omissions

   of Defendants were committed willfully or with reckless disregard for the truth. In addition, each

   Defendant knew, or recklessly disregarded, that material facts were being misrepresented or

   omitted as described above.

          202.    Information showing that Defendants acted knowingly or with reckless disregard

   for the truth is particularly within Defendants’ knowledge and control. As the senior managers or

   directors of CBL, the Individual Defendants had knowledge of the details of CBL’s internal affairs

   and were aware of the existence and magnitude of the Wave Litigation.

          203.    The Individual Defendants are liable both directly and indirectly for the wrongs

   complained of herein. Because of their positions of control and authority, the Individual

   Defendants controlled the content of the statements made by CBL. As officers and directors of a

   publicly held company, the Individual Defendants had a duty to disseminate timely, accurate, and

   truthful information with respect to CBL’s businesses, operations, future financial condition, and

   future prospects. As a result of the dissemination of false and misleading reports, releases, and

   public statements, the market price of CBL securities were artificially inflated throughout the Class




                                      60
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 62 of 68 PageID #: 1042
   Period. In ignorance of the adverse facts concerning CBL’s business and financial condition, which

   were concealed by Defendants, Lead Plaintiffs and the other members of the Class purchased, or

   otherwise acquired, CBL common stock, preferred stock, or debt at artificially inflated prices and

   relied upon the price of the securities, the integrity of the market, and upon statements disseminated

   by Defendants and were damaged thereby.

          204.    During the Class Period, CBL securities were traded on an active and efficient

   market. Lead Plaintiffs and the other members of the Class, relying on the materially false and

   misleading statements described herein, which Defendants made, issued, or caused to be

   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

   of CBL common stock, preferred stock, or Notes at prices artificially inflated by Defendants’

   wrongful conduct. Had Lead Plaintiffs and the other members of the Class known the truth, they

   would not have purchased or otherwise acquired CBL common stock, preferred stock, or debt, or

   would not have purchased or otherwise acquired such securities at the inflated prices that were

   paid. At the time of the purchases or acquisitions by Lead Plaintiffs and the Class, the true value

   of CBL common stock, preferred stock, and notes was substantially lower than the prices paid by

   Lead Plaintiffs and the other members of the Class. The market price of CBL common stock,

   preferred stock, and notes declined sharply upon public disclosure of the facts alleged herein to

   the injury of Lead Plaintiffs and Class members.

          205.    By reason of the conduct alleged herein, Defendants have knowingly or recklessly,

   directly or indirectly, violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

   thereunder.

          206.    As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiffs

   and the other members of the Class suffered damages in connection with their respective purchases




                                      61
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 63 of 68 PageID #: 1043
   of CBL securities during the Class Period and were harmed upon the disclosure that the Company

   had been disseminating misrepresented financial statements to the investing public.

                                               COUNT II:

                             Violations of Section 20 of the Exchange Act

                       (Against Charles B. Lebovitz and Stephen D. Lebovitz)

           207.    Plaintiffs repeats and re-allege each and every allegation contained above as if fully

   set forth herein.

           208.    During the Class Period, the Individual Defendants participated in the operation

   and management of CBL and conducted and participated, directly and indirectly, in the conduct of

   CBL’s business affairs. Because of their senior positions, they knew the adverse non-public

   information alleged herein.

           209.    As officers and directors of a publicly owned company, the Individual Defendants

   had a duty to disseminate accurate and truthful information with respect to CBL’s financial

   condition and operations, and to promptly correct any public statements issued by CBL that

   became materially false or misleading.

           210.    Because of their positions of control and authority as senior officers, the Individual

   Defendants were able to, and did, control the contents of the various reports, press releases, and

   public filings that CBL disseminated in the marketplace during the Class Period concerning CBL’s

   financial results and business relationships. Throughout the Class Period, the Individual

   Defendants exercised their power and authority to cause CBL to engage in the wrongful acts

   complained of herein. The Individual Defendants, therefore, were “controlling persons” of CBL

   within the meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the

   unlawful conduct alleged herein that artificially inflated the market price of CBL securities.




                                      62
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 64 of 68 PageID #: 1044
          211.    Each of the Individual Defendants, therefore, acted as a controlling person of CBL.

   By reason of their senior management positions or directorship positions at CBL, each of the

   Individual Defendants had the power to direct the actions of the Company and exercised the same

   power to cause CBL to engage in the unlawful acts and conduct complained of herein. Each of the

   Individual Defendants exercised control over the general operations of CBL and possessed the

   power to control the specific activities that comprise the primary violations about which Plaintiffs

   and the other members of the Class complain.

          212.    By reason of the above conduct, the Individual Defendants are liable, pursuant to

   Section 20(a) of the Exchange Act, for the violations committed by CBL.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

          A.      Declaring that the instant action may be maintained as a class action, under Fed. R.

   Civ. P. 23, and certifying Plaintiffs as Class Representatives;

          B.      Awarding Plaintiffs and the other members of the Class compensatory damages;

          C.      Awarding Plaintiffs and the other members of the Class pre-judgment and post-

   judgment interest, as well as reasonable attorneys’ fees, expert witness fees, and other costs and

   disbursements; and

          D.      Awarding Plaintiffs and the other members of the Class such other and further relief

   as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

          Plaintiff hereby demands a trial by jury.




                                      63
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 65 of 68 PageID #: 1045
   Dated: November 5, 2019                   Respectfully Submitted,

                                             /s/ John W. Chandler, Jr.
                                             John W. Chandler, Jr.
                                             THE HAMILTON FIRM
                                             2401 Broad Street, Suite 102
                                             Chattanooga, TN 37408
                                             Tel: (423) 634-0871
                                             Fax: (423) 634-0874
                                             jwc@thehamiltonfirm.com

                                             Al Holifield (BPR# 015494)
                                             Sarah R. Johnson (BPR# 030781)
                                             HOLIFIELD JANICH &
                                                     FERRERA, PLLC
                                             11907 Kingston Pike Suite 201
                                             Knoxville, Tennessee 37934
                                             Tel: (865) 566-0115
                                             Fax: (865) 566-0119
                                             aholifield@holifieldlaw.com
                                             sjohnson@holifieldlaw.com

                                             Co-Liaison Counsel for the Class

                                             Jeffrey S. Abraham (admitted pro hac vice)
                                             Michael J. Klein (admitted pro hac vice)
                                             ABRAHAM, FRUCHTER &
                                                     TWERSKY, LLP
                                             One Penn Plaza, Suite 2805
                                             New York, NY 10119
                                             Tel: (212) 279-5050
                                             Fax: (212) 279-3655
                                             jabraham@aftlaw.com
                                             mklein@aftlaw.com




                                      64
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 66 of 68 PageID #: 1046
                                             Jeremy A. Lieberman (admitted pro hac vice)
                                             Michael J. Wernke (admitted pro hac vice)
                                             J. Alexander Hood II (admitted pro hac vice)
                                             POMERANTZ LLP
                                             600 Third Avenue, 20th Floor
                                             New York, New York 10016
                                             Tel: (212) 661-1100
                                             Fax: (212) 661-8665
                                             jalieberman@pomlaw.com
                                             mjwernke@pomlaw.com
                                             ahood@pomlaw.com

                                             Co-Lead Counsel for the Class

                                             BRONSTEIN, GEWIRTZ &
                                                     GROSSMAN, LLC
                                             Peretz Bronstein
                                             60 East 42nd Street, Suite 4600
                                             New York, NY 10165
                                             Tel: (212) 697-6484
                                             Fax: (212) 697-7296
                                             peretz@bgandg.com

                                             Additional Counsel for Jay Scolnick

                                             KASKELA LAW LLC
                                             D. Seamus Kaskela
                                             18 Campus Boulevard, Suite 100
                                             Newtown Square, PA 19073
                                             Tel: (484) 258-1585
                                             skaskela@kaskelalaw.com

                                             Additional Counsel for Mark Shaner




                                      65
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 67 of 68 PageID #: 1047
                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 5th day of November, 2019, I electronically filed the foregoing

   document with the Clerk of Court using the CM/ECF system. Notice of this filing was sent by

   operation of the Court’s electronic filing system to all parties indicated in the electronic filing

   receipt. I hereby certify that I am unaware of any other parties in this cause not using the CM/ECF

   system.


                                                           /s/ John W. Chandler, Jr.
                                                           John W. Chandler, Jr.

                                                           THE HAMILTON FIRM
                                                           2401 Broad Street, Suite 102
                                                           Chattanooga, TN 37408
                                                           Tel: (423) 634-0871
                                                           Fax: (423) 634-0874
                                                           jwc@thehamiltonfirm.com




                                      66
Case 1:19-cv-00181-JRG-CHS Document 80 Filed 11/05/19 Page 68 of 68 PageID #: 1048
